



Exhibit 10.1
U.S. $500,000,000

364-DAY REVOLVING CREDIT AGREEMENT

dated as of July 27, 2018,

among

ZOETIS INC.,

THE LENDERS FROM TIME TO TIME PARTY HERETO
and
BARCLAYS BANK PLC,
as Administrative Agent
BANK OF AMERICA, N.A.,
CITIBANK, N.A.,
JPMORGAN CHASE BANK, N.A.
and
MUFG BANK, LTD.,
as Syndication Agents


BARCLAYS BANK PLC,
CITIBANK, N.A.,
JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
and
MUFG BANK, LTD.,
as Joint Lead Arrangers and Joint Bookrunners









--------------------------------------------------------------------------------






TABLE OF CONTENTS
.................................................................................................................................................PAGE


ARTICLE 1
DEFINITIONS AND ACCOUNTING MATTERS


Section 1.01
Certain Defined
Terms...........................................................................................1

Section 1.02
Accounting Terms and
Determinations................................................................22

Section 1.03
Computation of Time
Periods.............................................................................22

Section 1.04
Terms
Generally...................................................................................................22



ARTICLE 2
AMOUNTS AND TERMS OF THE LOANS


Section 2.01
Commitments.......................................................................................................23

Section 2.02
Loans and
Borrowings.........................................................................................23

Section 2.03
Requests for Revolving
Borrowings....................................................................24

Section 2.04
[Reserved]............................................................................................................24

Section 2.05
[Reserved]............................................................................................................24

Section 2.06
Funding of
Borrowings........................................................................................24

Section 2.07
Changes of
Commitments....................................................................................25

Section 2.08
Fees.......................................................................................................................26

Section 2.09
Repayment of Loans; Evidence of
Debt..............................................................26

Section 2.10
Interest on
Loans..................................................................................................26

Section 2.11
Interest Rate
Determination.................................................................................27

Section 2.12
Optional Conversion of
Loans.............................................................................28

Section 2.13
Prepayments of
Loans..........................................................................................28

Section 2.14
Payments and
Computations................................................................................29

Section 2.15
Sharing of Payments
Etc......................................................................................30

Section 2.16
Additional
Costs...................................................................................................30

Section 2.17
Illegality................................................................................................................32

Section 2.18
Taxes.....................................................................................................................33

Section 2.19
Defaulting
Lenders...............................................................................................35

Section 2.20
Substitution of
Lender..........................................................................................36

Section 2.21
Term Loan
Conversion.........................................................................................36



ARTICLE 3
CONDITIONS


Section 3.01
Conditions Precedent to Closing
Date.................................................................36

Section 3.02
Conditions Precedent to Credit
Extensions..........................................................38

Section 3.03
Term Loan Conversion
Date................................................................................38



i
    
    

--------------------------------------------------------------------------------





ARTICLE 4
REPRESENTATIONS AND WARRANTIES


Section 4.01
Organization; Powers; Binding
Effect.................................................................38

Section 4.02
Contravention.......................................................................................................39

Section 4.03
Authorization........................................................................................................39

Section 4.04
Financial Statements; Material Adverse
Change.................................................39

Section 4.05
Federal Reserve
Regulations................................................................................39

Section 4.06
Investment Company
Status.................................................................................40

Section 4.07
Litigation..............................................................................................................40

Section 4.08
Compliance with
ERISA......................................................................................40

Section 4.09
Compliance with
Law...........................................................................................40

Section 4.10
Environmental
Matters.........................................................................................40

Section 4.11
Taxes.....................................................................................................................40

Section 4.12
Full
Disclosure.....................................................................................................41

Section 4.13
Anti-Corruption Laws and
Sanctions...................................................................41



ARTICLE 5
AFFIRMATIVE COVENANTS


Section 5.01
Financial Statements and Other
Information.......................................................41

Section 5.02
Inspection of Property, Books and
Records.........................................................43

Section 5.03
Existence; Nature of
Business..............................................................................43

Section 5.04
Payment of
Obligations........................................................................................43

Section 5.05
Maintenance of Properties;
Insurance..................................................................43

Section 5.06
Compliance with
Laws.........................................................................................44

Section 5.07
Use of
Proceeds....................................................................................................44



ARTICLE 6
NEGATIVE COVENANTS


Section 6.01
Mergers; Fundamental
Changes...........................................................................44

Section 6.02
Limitations on
Liens.............................................................................................44

Section 6.03
Priority
Indebtedness............................................................................................45

Section 6.04
Permitted Securitization
Financings.....................................................................45

Section 6.05
Financial
Covenants.............................................................................................45

Section 6.06
Limitations on Use of
Proceeds...........................................................................45



ARTICLE 7
EVENTS OF DEFAULT
Section 7.01
Events of
Default..................................................................................................46



ii
    
    

--------------------------------------------------------------------------------







ARTICLE 8
THE ADMINISTRATIVE AGENT


Section 8.01
Authorization and
Action.....................................................................................48

Section 8.02
Administrative Agent’s Reliance,
Etc..................................................................49

Section 8.03
Barclays and
Affiliates.........................................................................................50

Section 8.04
Lender Credit
Decision........................................................................................51

Section 8.05
Indemnification....................................................................................................51

Section 8.06
Successor Administrative
Agent..........................................................................51

Section 8.07
Certain ERISA
Matters........................................................................................52



ARTICLE 9
MISCELLANEOUS


Section 9.01
No Waiver;
Remedies...........................................................................................54

Section 9.02
Notices,
Etc..........................................................................................................54

Section 9.03
Amendments,
Etc.................................................................................................57

Section 9.04
Costs and Expenses;
Indemnity............................................................................57

Section 9.05
Binding
Effect......................................................................................................59

Section 9.06
Assignments and
Participations...........................................................................60

Section 9.07
Governing
Law.....................................................................................................63

Section 9.08
Execution in
Counterparts....................................................................................64

Section 9.09
Successors and
Assigns........................................................................................64

Section 9.10
Captions................................................................................................................64

Section 9.11
Confidentiality......................................................................................................64

Section 9.12
Jurisdiction, Service of Process,
Etc....................................................................65

Section 9.13
Waiver of Jury
Trial..............................................................................................65

Section 9.14
[Reserved]............................................................................................................65

Section 9.15
USA PATRIOT
Act..............................................................................................66

Section 9.16
No Fiduciary
Duty................................................................................................66

Section 9.17
Right of
Set-off.....................................................................................................66

Section 9.18
Integration............................................................................................................66

Section 9.19
Acknowledgement and Consent to Bail-in of EEA Financial
Institutions...........67



SCHEDULES
Schedule 2.01
-    Initial Lenders; Commitments



EXHIBITS
Exhibit A
-    Form of Assignment and Acceptance

Exhibit B
-    Form of Note

Exhibit C
-    Form of Material Acquisition Notice



iii
    
    

--------------------------------------------------------------------------------





ANNEXES
Annex I
-    Pricing Grid





iv
    
    

--------------------------------------------------------------------------------






364-DAY REVOLVING CREDIT AGREEMENT
364-DAY REVOLVING CREDIT AGREEMENT dated as of July 27, 2018 among ZOETIS INC.,
a Delaware corporation (the “Borrower”), the lenders (the “Initial Lenders”)
listed on the signature pages hereof and the Lenders (as hereinafter defined)
becoming party hereto after the date hereof and BARCLAYS BANK PLC (“Barclays”),
as administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) for the Lenders.
The parties hereto hereby agree as follows:
ARTICLE 1    
DEFINITIONS AND ACCOUNTING MATTERS
Section 1.01    Certain Defined Terms. As used herein, the following terms shall
have the following meanings (all terms defined in this ‎Article 1 or in other
provisions of this Agreement in the singular to have the same meanings when in
the plural and vice versa):
“Additional Costs” shall have the meaning assigned to that term in ‎Section
2.16(a).
“Adjusted Consolidated EBITDA” shall mean, for any period, Consolidated Net
Income for such period plus (a) without duplication and to the extent deducted
in determining such Consolidated Net Income, the sum of (i) Consolidated
Interest Expense for such period, (ii) Consolidated income tax expense for such
period, (iii) all amounts attributable to depreciation and amortization for such
period, (iv) any other non-cash charges for such period, (v) any loss for such
period of any joint venture accounted for on the equity method (except to the
extent the Borrower or a Subsidiary actually made an investment in such joint
venture during such period to offset such loss), and (vi) any Operational
Efficiency Restructuring Charges incurred during the period commencing on
October 1, 2016 and ending on December 31, 2019; provided that for any
twelve-month period Operational Efficiency Restructuring Charges added back to
Adjusted Consolidated EBITDA pursuant to this clause (vi) shall not exceed
$100,000,000 in the aggregate and minus (b) without duplication and to the
extent included in determining such Consolidated Net Income, any income of any
such joint venture for such period, except to the extent that dividends or other
distributions were actually paid by such joint venture to the Borrower or a
Subsidiary during such period and minus (c) any cash expenditures actually made
during such period with respect to any non-cash items added back in computing
Adjusted Consolidated EBITDA for any prior period pursuant to clause (a)(iv)
above, all determined on a consolidated basis in accordance with GAAP. For the
purposes of calculating the Leverage Ratio as of the end of any period, if
during such period the applicable Person or any of its Subsidiaries shall have
consummated a Specified Transaction (as defined below), Adjusted Consolidated
EBITDA for such period shall be calculated after giving pro forma effect thereto
as if such Specified Transaction occurred on the first day of such period. For
purposes hereof, “Specified Transaction” means any transaction or series of
related transactions occurring after the date of this Agreement, resulting in
(a) the acquisition or disposition of all or substantially all of the assets of
a Person, or of any business or division of a Person, (b) the acquisition or
disposition of in excess of 50% of the Equity Interests of any Person or (c) a
merger or




    

--------------------------------------------------------------------------------





consolidation or any other combination with another Person (other than the
Borrower or any of its Subsidiaries).
“Administrative Agent” shall have the meaning assigned to that term in the
introduction hereto. The Administrative Agent may perform any of its obligations
hereunder through such Affiliates or branches thereof as it shall from time to
time designate by notice to the Borrower and the Lenders for the purpose of
performing any of its obligations hereunder or under the Loan Documents, and the
term “Administrative Agent” shall include such branches or Affiliates.
“Administrative Agent’s Account” shall mean the account of the Administrative
Agent most recently designated by it as such account by notice to the Lenders
and the Borrower.
“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.
“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this definition, the term “control” (including the terms
“controlling”, “controlled by” and “under common control with”) of a Person
means the possession, direct or indirect, of the power to vote 20% or more of
the Voting Stock of such Person or to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Stock, by contract or otherwise.
“Agreement” shall mean this 364-Day Revolving Credit Agreement, as amended,
restated, supplemented, extended or otherwise modified from time to time.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder and the Bribery Act
2010 of the United Kingdom, as amended.
“Applicable Lending Office” shall mean, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Loan and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Loan.
“Applicable Percentage” shall mean, with respect to any Lender, the percentage
of the total Commitments represented by such Lender’s Commitment; provided that
in the case of ‎Section 2.19 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
“Assignment and Acceptance” shall mean an instrument in substantially the form
of Exhibit A hereto.
“Availability Period” shall mean the period from the Closing Date until the
Commitment Termination Date.


2
    
    

--------------------------------------------------------------------------------





“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended from time to time.
“Barclays” shall have the meaning assigned to that term in the introduction
hereto.
“Barclays Parties” shall have the meaning assigned to that term in ‎Section
9.02(b)(v).
“Base Rate” shall mean, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate on such day, (b) the NYFRB Rate in effect on such day plus ½
of 1.00% and (c) the Eurodollar Rate for Loans denominated in U.S. Dollars for a
one-month Interest Period beginning on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%. Any change in
the Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Eurodollar Rate shall be effective from and including the effective date of such
change in the Prime Rate, the NYFRB Rate or the Eurodollar Rate, respectively.
“Base Rate Loan” shall mean a Loan that bears interest as provided in ‎Section
2.10(a)(i).
“Base Rate Margin” shall mean, on any date, the rate per annum set forth under
the caption “Base Rate Margin” for such date determined in accordance with the
Pricing Grid.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Board of Directors” shall mean the board of directors of the Borrower.
“Board of Governors” shall mean the Board of Governors of the Federal Reserve
System of the United States of America.
“Borrower” shall have the meaning assigned to that term in the introduction
hereto.
“Borrower SEC Documents” shall mean all registration statements, prospectuses,
forms, reports, definitive proxy statements, schedules, exhibits, statements and
documents filed by the Borrower under the Securities Act or the Exchange Act, as
the case may be, and publicly available on the website of the SEC at
www.sec.gov, together with all certifications required pursuant to the
Sarbanes-Oxley Act.


3
    
    

--------------------------------------------------------------------------------





“Borrowing” shall mean (a) Revolving Loans of the same Type, Converted or
continued on the same date and, in the case of Eurodollar Rate Loans, as to
which a single Interest Period is in effect or (b) from and after the Term Loan
Conversion Date, any Revolving Loans converted into Term Loans pursuant to
‎Section 2.21 of the same Type, made, Converted or continued on the same date
and, in the case of Eurodollar Rate Loans, as to which a single Interest Period
is in effect.
“Business Day” shall mean (a) any day other than a day on which commercial banks
are authorized by Law or required to remain closed in New York City and (b) if
such day relates to any Eurodollar Rate Loan, that is also a day on which
dealings in U.S. Dollar deposits are carried out in the London interbank market.
“Capital Lease” shall mean a lease of (or other agreement conveying the right to
use) real and/or personal property which obligations are required to be
classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP (including Statement of Financial Accounting Standards No. 13
of the Financial Accounting Standards Board).
“Capital Lease Obligations” shall mean, as to any Person, the obligations of
such Person to pay rent or other amounts under a Capital Lease and, for purposes
of this Agreement, the amount of such obligations shall be the capitalized
amount thereof, determined in accordance with GAAP (including Statement of
Financial Accounting Standards No. 13 of the Financial Accounting Standards
Board); provided that any obligations that would not be accounted for as Capital
Lease Obligations under GAAP as in effect on December 21, 2016 shall not be
included in Capital Lease Obligations after December 21, 2016 due to any changes
in GAAP or interpretations thereunder or otherwise.
“Cash Equivalents” shall mean:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of issuance thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
issuance thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000 and that issues (or the parent of which issues)
commercial paper rated at least “Prime 1” (or the then equivalent grade) by
Moody’s or “A 1” (or the then equivalent grade) by S&P;


4
    
    

--------------------------------------------------------------------------------





(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;
(e)    investments in “money market funds” within the meaning of Rule 2a-7 of
the Investment Company Act of 1940, as amended, substantially all of whose
assets are invested in investments of the type described in clauses (a) through
(d) above; and
(f)    other short-term investments utilized by foreign subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing.
“Change of Control” shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), of Equity Interests representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower; provided, however, that a transaction will not be
deemed to involve a Change of Control if (i) the Borrower becomes a direct or
indirect wholly owned subsidiary of a holding company and (ii) (A) the holders
of the voting stock of such holding company immediately following that
transaction are substantially the same as the holders of the Borrower’s voting
stock immediately prior to that transaction or (B) such transaction does not
involve the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Exchange Act and the
rules of the SEC thereunder as in effect on the date hereof), of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of such holding
company; (b) occupation of a majority of the seats (other than vacant seats) on
the Board of Directors by Persons who were neither (i) members of the Board of
Directors on the Closing Date, nor (ii) nominated by the Board of Directors, nor
(iii) appointed by directors so nominated; or (c) any “change of control” (or
any comparable term) shall occur under any agreement or instrument relating to
any Debt in excess of the Requisite Amount.
“Closing Date” shall have the meaning set forth in ‎Section 3.01.
“Code” shall mean the Internal Revenue Code of 1986.
“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Revolving Loans hereunder, expressed as an amount representing
the maximum aggregate amount of such Lender’s Revolving Credit Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
‎Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to ‎Section 9.06. The initial amount
of each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment
and Acceptance pursuant to which such Lender shall have assumed its Commitment,
as applicable. The initial aggregate amount of the Lenders’ Commitments is
$500,000,000.
“Commitment Termination Date” shall mean the earlier of (a) July 26, 2019 and
(b) the date of termination in whole of the Commitments pursuant to ‎Section
2.07(b) or ‎Article 7.


5
    
    

--------------------------------------------------------------------------------





“Communications” shall have the meaning assigned to that term in ‎Section
9.02(b)(i).
“Consolidated” shall mean, with respect to any Person, the consolidation of
accounts of such Person and its Subsidiaries in accordance with GAAP.
“Consolidated Net Debt” means at any date all Debt of the Borrower and its
Subsidiaries at such date, less the amount of unrestricted cash and Cash
Equivalents of the Borrower and its Subsidiaries at such date, all determined on
a Consolidated basis.
“Consolidated Net Income” for any period means the net income of the Borrower
and its Subsidiaries on a Consolidated basis for such period taken as a single
accounting period determined in accordance with GAAP but excluding in any event:
(a)    any gains or losses on the sale or other disposition of investments or
fixed or capital assets out of the ordinary course of business, and any taxes on
such excluded gains and any tax deductions or credits on account of any such
excluded losses;
(b)    net earnings and losses of any Subsidiary accrued prior to the date it
became a Subsidiary;
(c)    net earnings and losses of any corporation or other entity (other than a
Subsidiary), substantially all the assets of which have been acquired in any
manner by the Borrower or any Subsidiary, realized by such corporation or other
entity prior to the date of such acquisition;
(d)    net earnings and losses of any corporation or other entity (other than a
Subsidiary) with which the Borrower or any Subsidiary shall have consolidated or
which shall have merged into or with the Borrower or any Subsidiary prior to the
date of such consolidation or merger;
(e)    any gains or losses resulting from the termination of any Plan, and any
taxes on such excluded gains and any tax deductions or credits on account of any
such excluded losses; and
(f)    any other net extraordinary gain or net extraordinary loss.
“Consolidated Net Tangible Assets” shall mean the total amount of assets (less
applicable reserves and other properly deductible items) after deducting (a) all
current liabilities (excluding the amount of those which are by their terms
extendable or renewable at the option of the obligor to a date more than 12
months after the date as of which the amount is being determined) and (b) all
goodwill, tradenames, trademarks, patents, unamortized debt discount and expense
and other like intangible assets, all as set forth on the most recent balance
sheet of the Borrower and its Consolidated Subsidiaries and determined in
accordance with GAAP.
“Constituent Documents” shall mean, with respect to any Person, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation (or the equivalent organizational documents) of such Person, (b) the
by-laws or operating agreement (or the equivalent governing documents) of such
Person and (c) any document setting forth the manner of election or duties of
the directors or managing members of such Person (if any) and


6
    
    

--------------------------------------------------------------------------------





the designation, amount or relative rights, limitations and preferences of any
class or series of such Person’s Equity Interests.
“Consummation Date” shall have the meaning assigned to such term in the
definition of “Material Acquisition”.
“Convert”, “Conversion” and “Converted” shall each refer to a conversion of
Loans of one Type into Loans of the other Type pursuant to Sections ‎2.11, ‎2.12
or ‎2.17.
“Credit Extension” shall have the meaning set forth in ‎Section 3.02.
“Debt” of any Person shall mean the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money, under Repurchase
Agreements, Disqualified Stock or evidenced by bonds, debentures, notes or other
similar instruments (other than any such obligations to the extent that such
obligations result from the requirement to return collateral posted to such
Person by a counterparty pursuant to a Hedging Contract); (b) all obligations of
such Person to pay the deferred purchase price of property, assets or services,
except trade accounts payable arising in the ordinary course of business; (c)
all Capital Lease Obligations of such Person; (d) all Debt of others secured by
a Lien on any property or asset of such Person, whether or not such Debt is
assumed by such Person; (e) all Debt of others Guaranteed by such Person; and
(f) all reimbursement obligations or other obligations (other than contingent
obligations) with respect to bankers’ acceptances or letters of credit or
similar instruments created or issued at the request of such Person.
“Default” shall mean any Event of Default or any event that with notice, lapse
of time or both would, unless cured or waived, become an Event of Default.
“Defaulting Lender” shall mean any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed, within two Business Days of the date
required to be funded or paid, to (i) fund all or any portion of its Loans or
(ii) pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s reasonable determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) notified the Borrower,
the Administrative Agent or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or generally under other agreements in
which it has committed to extend credit (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s reasonable determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) failed, within three Business Days after
written request by the Administrative Agent, to confirm that it will comply with
the terms of this Agreement relating to its funding obligations; provided that
any such Lender shall cease to be a Defaulting Lender under this clause (c) upon
receipt of such confirmation by the Administrative Agent, or (d) (i) been, or
has a parent that has been, adjudicated as, or determined by any Governmental
Authority having


7
    
    

--------------------------------------------------------------------------------





regulatory authority over such Person or its assets to be, insolvent or (ii)
become (or has a parent company that has become) the subject of (A) a bankruptcy
or insolvency proceeding or (B) a Bail-In Action, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in such Lender or
a parent company thereof by a Governmental Authority or an instrumentality
thereof or the exercise of control over such Lender or parent company by a
Governmental Authority or instrumentality thereof so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
“Dispose” shall refer to the sale, transfer, license, lease or other disposition
(including any sale and lease-back transaction) of any property or assets by any
Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that the term “Dispose” shall not include any
loss of or damage to, or any condemnation or other taking of, any property or
assets.
“Disqualified Stock” shall mean with respect to any Person, any Equity Interest
that, by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable), or upon the happening of any event, matures or
is mandatorily redeemable, pursuant to a sinking fund obligation or otherwise,
or is exchangeable for Debt of such Person, or is redeemable at the option of
the holder thereof, in whole or in part, on or prior to the date that is five
years after the Maturity Date.
“Domestic Lending Office” shall mean, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire, or such other office of such Lender as such Lender may from time
to time notify the Borrower and the Administrative Agent.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition or (c) any financial institution established in an EEA Member Country
which is a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


8
    
    

--------------------------------------------------------------------------------





“Eligible Assignee” shall mean (a) a Lender; (b) a commercial bank organized
under the Laws of the United States, or any State thereof, and having total
assets in excess of $10,000,000,000; (c) a commercial bank organized under the
Laws of any other country that is a member of the Organization for Economic
Cooperation and Development or has concluded special lending arrangements with
the International Monetary Fund associated with its General Arrangements to
Borrow, or a political subdivision of any such country, and having total assets
in excess of $10,000,000,000 or its equivalent in the relevant foreign currency,
so long as such bank is acting through a branch or agency located in the country
in which it is organized or another country that is described in this clause
(c); (d) the central bank of any country that is a member of the Organization
for Economic Cooperation and Development; and (e) any other Person approved by
the Administrative Agent and, unless an Event of Default shall have occurred and
be continuing, the Borrower, such approval not to be unreasonably withheld or
delayed; provided that none of the Borrower, any Affiliate of the Borrower or a
natural person shall qualify as an Eligible Assignee.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the protection of environment, preservation or reclamation of natural
resources, or the management, release or threatened release of any Hazardous
Material.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, and the
regulations promulgated and rulings issued thereunder.
“ERISA Affiliate” shall mean any Person that for purposes of Title IV of ERISA
is a member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Code. For the avoidance of
doubt, when any provision of this Agreement relates to a past event or period of
time, the term “ERISA Affiliate” includes any Person who was, as to the time of
such past event or period of time, an ERISA Affiliate within the meaning of the
preceding sentence.
“ERISA Event” shall mean (a) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with


9
    
    

--------------------------------------------------------------------------------





respect thereto has been waived by the Pension Benefit Guaranty Corporation (or
any successor) (“PBGC”); (b) the application for a minimum funding waiver with
respect to a Plan; (c) the provision by the administrator of any Plan of a
notice of intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of the
Borrower or any of its ERISA Affiliates in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by the Borrower or any of its ERISA
Affiliates from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions set forth in Section 430(e) of the Code or Section 303(k)(1)(A) and
(B) of ERISA to the creation of a lien upon property or assets or rights to
property or assets of the Borrower or any of its ERISA Affiliates for failure to
make a required payment to a Plan are satisfied; (g) the termination of a Plan
by the PBGC pursuant to Section 4042 of ERISA, or the occurrence of any event or
condition described in Section 4042 of ERISA that constitutes grounds for the
termination of, or the appointment of a trustee to administer, a Plan; (h) any
failure by any Plan to satisfy the minimum funding standards, within the meaning
of Sections 412 or 430 of the Code or Section 302 of ERISA, whether or not
waived; (i) the determination that any Plan is or is expected to be in “at-risk”
status, within the meaning of Section 430 of the Code or Section 303 of ERISA or
(j) the receipt by the Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate of
any notice, concerning the imposition of liability with respect to the
withdrawal or partial withdrawal from a Multiemployer Plan or a determination
that a Multiemployer Plan is, or is expected to be “insolvent” (within the
meaning of Section 4245 of ERISA) or in “endangered” or “critical” status
(within the meaning of Section 432 of the Code or Section 305 of ERISA).
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar Lending Office” shall mean, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” in its
Administrative Questionnaire (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender as such Lender may from
time to time notify the Borrower and the Administrative Agent.
“Eurodollar Margin” shall mean, on any date, the rate per annum set forth under
the caption “Eurodollar Margin” for such date determined in accordance with the
Pricing Grid.
“Eurodollar Rate” shall mean, for any Eurodollar Rate Loan for any Interest
Period or any determination of the Base Rate pursuant to clause (c) of the
definition thereof, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for a period equal in length to such interest period as displayed
on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or,
in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such interest
period; provided


10
    
    

--------------------------------------------------------------------------------





that if the LIBO Screen Rate shall be less than 0%, such rate shall be deemed to
be 0% for the purposes of this Agreement; provided, further, that if the LIBO
Screen Rate shall not be available at such time for such interest period (an
“Impacted Interest Period”) then the Eurocurrency Rate shall be the Interpolated
Rate; provided that if any Interpolated Rate shall be less than 0%, such rate
shall be deemed to be 0% for purposes of this Agreement.
“Eurodollar Rate Loan” shall mean a Loan that bears interest as provided in
‎Section 2.10(a)(ii).
“Events of Default” shall have the meaning assigned to that term in ‎Article 7.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder or under any other Loan Document, (a) Taxes
imposed on (or measured by) its net income by the United States of America
(including any political subdivision thereof) or by any other jurisdiction
(including any political subdivision of any thereof) under the Laws of which
such recipient is organized, in which its principal office is located or in
which it conducts any business (other than solely on account of the execution
and performance of or the receipt of any payment under this Agreement or any
other Loan Document) or, in the case of any Lender, in which its Applicable
Lending Office is located, (b) any branch profits Taxes imposed by the United
States of America or any comparable Tax imposed by any foreign jurisdiction, (c)
(other than an assignee pursuant to a demand by the Borrower under Sections
‎2.20 or ‎9.06(c)), any withholding Tax, except withholding Taxes imposed as a
result of a change in Law occurring after the time such recipient becomes a
party to this Agreement or designates a new Applicable Lending Office, (d) any
U.S. withholding Tax that is attributable to such recipient’s failure to furnish
documentation described in ‎Section 2.18(f), and (e) any Taxes imposed by FATCA.
“Facility Fee Rate” shall mean, on any date, the rate per annum set forth under
the caption “Facility Fee Rate” for such date determined in accordance with the
Pricing Grid.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depositary
institutions (as determined in such manner as the NYFRB shall set forth on its
public website from time to time) and published on the next succeeding Business
Day by the NYFRB as the federal funds effective rate; provided that if the
Federal Funds Effective Rate determined in accordance with the foregoing would
otherwise be less than 0%, such rate shall be deemed to be 0% for purposes of
this Agreement.


11
    
    

--------------------------------------------------------------------------------





“Financial Officer” shall mean (a) the Controller of the Borrower, (b) the Chief
Financial Officer of the Borrower, (c) the Treasurer of the Borrower or (d) any
officer of the Borrower who succeeds to all or substantially all of the
responsibilities of an officer identified in clause (a), (b) or (c) above.
“Fitch” shall mean Fitch Ratings Inc., and any successor to its rating agency
business.
“Foreign Lender” shall mean any Lender that is organized under the Laws of a
jurisdiction other than the United States of America. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
“GAAP” shall mean generally accepted accounting principles in the United States
of America.
“Governmental Approval” means any written permit, license, variance,
certification, consent, no-action letter, clearance, exemption or other approval
granted by a Governmental Authority.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government including any supra-national bodies (such as the European Union or
the European Central Bank).
“Guarantee” of any Person shall mean any obligation of such Person directly
guaranteeing any Debt of any other Person or otherwise providing for the payment
of any Debt of any Person, provided that the term “Guarantee” shall not include
endorsements for collection or deposits in the ordinary course of business. The
term “Guarantee” used as a verb has a correlative meaning.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all substances, wastes or other pollutants listed, defined, regulated or
classified as hazardous or toxic, including petroleum or petroleum distillates,
asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated as such pursuant to any Environmental Law.
“Hedging Contracts” shall mean all interest rate contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements
and all other similar agreements or arrangements designed to mitigate the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices.
“Impacted Interest Period” shall have the meaning assigned to it in the
definition of “Eurodollar Rate”.
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.


12
    
    

--------------------------------------------------------------------------------





“Indemnitee” shall have the meaning assigned to that term in ‎Section 9.04(c).
“Initial Financial Statements” shall mean the (a) audited Consolidated balance
sheet of the Borrower and the related audited Consolidated statements of income,
shareholders’ equity and cash flows and the related footnotes as of and for the
year ended December 31, 2017 and (b) the unaudited condensed Consolidated
balance sheet of the Borrower and the related unaudited condensed Consolidated
statements of income and cash flows and related footnotes for the fiscal quarter
ended March 31, 2018.
“Initial Lenders” shall have the meaning assigned to that term in the
introduction hereto.
“Intercompany Debt” means (i) with respect to any Subsidiary, Debt of such
Subsidiary to the Borrower or to another Subsidiary and (ii) with respect to the
Borrower, Debt of the Borrower to a Subsidiary.
“Interest Expense” for any period means all interest and all amortization of
debt discount and expense (including, without limitation, all commissions, fees
and other charges owed with respect to letters of credit and bankers’
acceptances) on any particular Debt (including, without limitation,
payment-in-kind, zero coupon and other like Securities) for which such
calculations are being made.
“Interest Coverage Ratio” shall mean, for any period, the ratio of Adjusted
Consolidated EBITDA for such period to the Consolidated Interest Expense of the
Borrower and its Subsidiaries for such period.
“Interest Period” shall mean, for each Eurodollar Rate Loan comprising part of
the same Borrowing, the period commencing on the date of such Eurodollar Rate
Loan (or the date of the Conversion of any Base Rate Loan into such Eurodollar
Rate Loan) and ending on the last day of the period selected by the Borrower
pursuant to the provisions contained herein and, thereafter, with respect to
Eurodollar Rate Loans, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions contained herein. The
duration of each such Interest Period for each Eurodollar Rate Loan comprising
part of the same Borrowing shall be one, two, three or six months, or if
available as determined by all Lenders, twelve months or any other period agreed
upon by the Administrative Agent, each of the Lenders and the Borrower, in each
case as the Borrower may select, upon notice received by the Administrative
Agent not later than 11:00 a.m. (New York City time) on the third Business Day
prior to the first day of such Interest Period. Notwithstanding the foregoing:
(i)    if any Interest Period would otherwise commence before and end after the
Commitment Termination Date, such Interest Period shall end on the Commitment
Termination Date;
(ii)    each Interest Period that would otherwise end on a day that is not a
Business Day shall end on the next succeeding Business Day (or, if such next
succeeding Business Day falls in the next succeeding calendar month, on the next
preceding Business Day);


13
    
    

--------------------------------------------------------------------------------





(iii)    each Interest Period that commences on the last Business Day of a
calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last Business
Day of the appropriate subsequent calendar month; and
(iv)    Interest Periods commencing on the same date for Eurodollar Rate Loans
comprising part of the same Borrowing shall be of the same duration.
“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period for which the LIBO Screen Rate is available for U.S.
Dollars) that is shorter than the Impacted Interest Period and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for U.S. Dollars) that exceeds the Impacted Interest Period, in each
case, at such time.
“Joint Lead Arrangers” shall mean the Persons so identified on the cover page
hereof, in such capacity (or, with respect to Merrill Lynch, Pierce, Fenner &
Smith Incorporated, any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement).
“Law” shall mean any federal, state, local, national or supranational or foreign
law (including common law), statute, ordinance, rule, regulation, Order, code
ruling, decree, arbitration award, agency requirement, license or permit of any
Governmental Authority.
“Lenders” shall mean (i) the Initial Lenders and (ii) each Eligible Assignee
that shall become a party hereto pursuant to ‎Section 9.06(a), other than any
Person that shall have ceased to be a Lender hereunder pursuant to ‎Section
9.06.
“Leverage Ratio” shall mean, for any period of four consecutive fiscal quarters,
the ratio of Consolidated Net Debt as of the last day of such period to Adjusted
Consolidated EBITDA for such period.
“LIBO Screen Rate” shall have the meaning assigned to such term in the
definition of “Eurodollar Rate”.
“Lien” shall mean, with respect to any property or asset, any mortgage, lien,
pledge, charge, security interest or encumbrance of any kind in respect of such
property or asset.
“Loan” shall mean a loan by a Lender to the Borrower pursuant to this Agreement.
“Loan Documents” shall mean, collectively, this Agreement and the Notes.
“Material Acquisition” means any acquisition or series of acquisitions
consummated within a six-month period, if the aggregate amount of consideration
(such consideration (a) excluding amounts attributable to the issuance of
capital stock of the Borrower and (b) including,


14
    
    

--------------------------------------------------------------------------------





for the avoidance of doubt, any indebtedness satisfied or defeased at the
closing of such acquisition by payment thereof, directly or indirectly, by the
Borrower or its Subsidiaries or assumed in connection with such acquisition) for
such acquisition or series of acquisitions is at least $500,000,000 and the
Borrower has designated such transaction or series of transactions as a
“Material Acquisition” by written notice in substantially the form of Exhibit C
hereto (a “Material Acquisition Notice”) to the Administrative Agent; provided
that such Material Acquisition Notice shall be irrevocable and the applicable
Material Acquisition Notice must be submitted no earlier than the date on which
such acquisition (or, for a series of acquisitions, the date on which the last
acquisition in such series) is consummated (such date of consummation, the
“Consummation Date”) and no later than the date that is 90 days after the
Consummation Date; provided, further that concurrent with the delivery of the
Material Acquisition Notice, the Borrower shall deliver to the Administrative
Agent a certification signed by an officer of the Borrower certifying the
Borrower will be pro forma compliance with the financial covenants set forth in
‎Section 6.05.
“Material Acquisition Notice” shall have the meaning assigned to such term in
the definition of “Material Acquisition”.
“Material Adverse Change” shall mean any material adverse change in any of (a)
the business, financial position or results of operations of the Borrower and
its Subsidiaries taken as a whole, (b) the ability of the Borrower to perform
any of its material obligations under this Agreement or the other Loan Documents
or (c) the rights of or benefits available to the Lenders or the Administrative
Agent under this Agreement or any other Loan Document.
“Material Adverse Effect” shall mean an effect that results in or causes, or
could reasonably be expected to result in or cause, a Material Adverse Change.
“Material Subsidiary” shall mean any Subsidiary (a) for which the Consolidated
gross revenues for the four fiscal quarter period ending on the last day of the
most recently ended fiscal quarter of the Borrower for which financial
statements have been delivered pursuant to clauses (a) or (b), as applicable, of
‎Section 5.01 (or prior to such delivery, as of December 31, 2017) exceed 5.00%
of the Consolidated gross revenues of the Borrower for such period, in each case
determined in accordance with GAAP, or (b) for which the Consolidated total
assets (after intercompany eliminations) as of the last day of the most recently
ended fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to clauses (a) or (b), as applicable, of ‎Section 5.01 (or
prior to such delivery, as of December 31, 2017) exceed 5.00% of the
Consolidated total assets of the Borrower as of such date, in each case
determined in accordance with GAAP.
“Maturity Date” means the Commitment Termination Date, unless a Term Loan
Election has been made and the Term Loan Conversion Date has occurred, in which
case “Maturity Date” means the first anniversary of the Commitment Termination
Date, provided that if such date shall not be a Business Day, the Maturity Date
shall be the immediately preceding Business Day.
“Moody’s” shall mean Moody’s Investors Service, Inc., and any successor to its
rating agency business.


15
    
    

--------------------------------------------------------------------------------





“Multiemployer Plan” shall mean a multiemployer plan, as defined in Section
3(37) or Section 4001(a)(3) of ERISA, as applicable, in respect of which the
Borrower or any ERISA Affiliate could have any obligation or liability,
contingent or otherwise.
“Multiple Employer Plan” shall mean a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
“Net Cash Proceeds” shall mean, with respect to the incurrence of Debt, the
excess, if any, of (i) cash actually received by the Borrower or any of its
Subsidiaries in connection with such incurrence net of all taxes over (ii) the
underwriting discounts, fees, commissions, and expenses incurred by the Borrower
or any of its Subsidiaries in connection with such incurrence (including,
without limitation, legal fees and expenses).
“Note” shall mean a promissory note of the Borrower payable to any Lender and
its registered assigns, in substantially the form of Exhibit B hereto,
evidencing the aggregate indebtedness of the Borrower to such Lender resulting
from one or more Loans made by such Lender.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m. on such day received
by the Administrative Agent from a federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than 0%, such rate shall be deemed to be 0% for purposes of this Agreement.
“Obligations” shall mean the Loans and all other amounts, obligations, covenants
and duties owing by the Borrower to the Administrative Agent, any Lender, any
Affiliate of any of them or any Indemnitee, of every type and description
(whether by reason of an extension of credit, payment of any draft drawn or
other payment thereunder, loan, guaranty, indemnification or otherwise), present
or future, arising under this Agreement or any other Loan Document, whether
direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired and whether or not evidenced by any note, guaranty or other instrument
or for the payment of money, including all fees, interest, charges, expenses,
attorneys’ fees and disbursements and other sums chargeable to the Borrower
under this Agreement and any other Loan Document (including any such sums
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding).
“Operational Efficiency Restructuring Charges” means non-recurring costs,
charges or expenses related to the Borrower and/or its Subsidiaries’ operational
efficiency and plant


16
    
    

--------------------------------------------------------------------------------





network rationalization initiatives, including, without limitation, costs,
charges or expenses related to facility closures, facility consolidations,
retention, severance, system establishment costs, contract termination
commitments and future lease commitments.
“Order” shall mean any order, judgment or injunction.
“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise or property Taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, the Loan Documents that are imposed by any
Governmental Authority in a jurisdiction in which the Borrower is incorporated,
organized, managed and controlled or otherwise has a connection.
“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight Eurodollar Rate borrowings by
U.S.-managed banking offices of depositary institutions (as such composite rate
shall be determined by the NYFRB as set forth on its public website from time to
time) and published on the next succeeding Business Day by the NYFRB as an
overnight bank funding rate (from and after such date as the NYFRB shall
commence to publish such composite rate).
“Participant” shall have the meaning assigned to that term in ‎Section 9.06(f).
“Participant Register” shall have the meaning assigned to that term in ‎Section
9.06(f).
“PATRIOT Act” shall mean the USA PATRIOT Act of 2001 (31 U.S.C. 5318 et seq.).
“PBGC” shall have the meaning assigned to that term in the definition of ERISA
Event.
“Permitted Liens” shall mean: (a) Liens imposed by Law for Taxes that are not
yet due or are being contested in compliance with ‎Section 5.04; (b) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like Liens
imposed by Law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days (or if more than 30 days
overdue, are unfiled and no other action has been taken to enforce such Liens)
or are being contested in compliance with ‎Section 5.04; (c) pledges and
deposits made in the ordinary course of business (i) in compliance with workers’
compensation, unemployment insurance and other social security Laws or
regulations or (ii) securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to the Borrower or any Subsidiary; (d) deposits to secure
the performance of bids, trade contracts, leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
(including those to secure health, safety and environmental obligations), in
each case in the ordinary course of business; (e) judgment Liens in respect of
judgments that do not constitute an Event of Default under ‎Section 7.01(e); (f)
easements, zoning restrictions, rights of way and similar encumbrances on real
property imposed by Law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Borrower and its Subsidiaries; (g) Liens (i) of a collection bank on the
items in the course of collection, (ii) attaching to trading accounts or
brokerage accounts incurred in the


17
    
    

--------------------------------------------------------------------------------





ordinary course of business, (iii) in favor of a banking or other financial
institution arising as a matter of Law encumbering deposits or other funds
maintained with a financial institution (including the right of set off) or
which are customary in the banking industry, (iv) attaching to other
prepayments, deposits or earnest money in the ordinary course of business and
(v) attaching to cash collateral posted pursuant to a Hedging Contract, or a
letter of credit agreement, entered into in the ordinary course of business; (h)
Liens on insurance policies and the proceeds thereof securing the financing of
the premiums with respect thereto; (i) Liens on specific items of inventory or
other goods and the proceeds thereof securing such Person’s obligations in
respect of documentary letters of credit or banker’s acceptances issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or goods; (j) interest or title of a lessor, lessee,
sublessor or sublessee under any lease or sublease permitted hereunder (other
than any Capital Lease) and any interest or title of a licensor, licensee,
sublicensor or sublicensee under any license or sublicense permitted hereunder;
(k) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Borrower or any Subsidiary in connection with
any letter of intent or purchase agreement permitted hereunder; (l) purported
Liens evidenced by the filing of precautionary Uniform Commercial Code financing
statements (or any similar precautionary filings) relating solely to operating
leases of personal property entered into in the ordinary course of business; (m)
Liens in favor of customs and revenue authorities arising as a matter of Law to
secure payment of customs duties in connection with importation of goods; and
(n) any zoning or similar Law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property.
“Permitted Refinancing” shall mean any extension, refinancing, renewal,
replacement or defeasement of any Debt that (a) does not exceed the principal
amount of such Debt (plus all accrued interest thereon and the amount of all
Taxes, fees, costs, expenses and premiums incurred in connection therewith), (b)
has a weighted average maturity and final maturity (measured as of the date of
such extension, refinancing, renewal, replacement or defeasance) that is no
earlier than the earlier of (x) the Commitment Termination Date and (y) the
original weighted average maturity and final maturity of such Debt and (c) is
not secured by any Lien other than a Lien securing such Debt and does not
represent Debt of any Person except a Person obligated in respect of such Debt.
“Permitted Securitization Financing” means any sale or sales of any accounts
receivable, general intangibles, chattel paper or other financial assets and
related rights and assets of the Borrower and/or any of its Subsidiaries, and
financing secured by the assets so sold, including, without limitation, any
revolving purchase(s) of such assets (a “Securitization Financing”); provided
that (a) all such sales are made at fair market value (as determined in good
faith by the Borrower) and (b) such financing shall be non-recourse (except for
customary representations, warranties, covenants and indemnities made in
connection with such facilities) to the Borrower or any Subsidiary (other than a
special purpose Subsidiary with no assets other than the financial assets which
are the basis for such financing).
“Person” shall mean an individual, a corporation, a company, a voluntary
association, a partnership, a trust, a joint venture, a limited liability
company, an unincorporated organization, or a government or any agency,
instrumentality or political subdivision thereof.


18
    
    

--------------------------------------------------------------------------------





“Plan” shall mean a Single Employer Plan, a Multiple Employer Plan or a
Multiemployer Plan.
“Platform” shall have the meaning assigned to that term in ‎Section 9.02(b)(ii).
“Pricing Grid” shall mean the Pricing Grid based on the Borrower’s Ratings
attached as Annex I hereto.
“Prime Rate” shall mean the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Quarterly Date” shall mean the last day of each March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof; provided that, if any such day is not a Business Day, then such
Quarterly Date shall be the next preceding Business Day.
“Rating Agencies” shall mean Moody’s and S&P.
“Ratings” shall mean, at any time, the public ratings of the Borrower’s senior
unsecured non-credit enhanced long-term debt by Moody’s and S&P at such time.
“Register” shall have the meaning assigned to that term in ‎Section 9.06(e).
“Regulations D, U and X” shall mean, respectively, Regulations D, U and X of the
Board of Governors (or any successor), as the same may be amended or
supplemented from time to time.
“Regulatory Change” shall mean any change after the date of this Agreement in
United States Federal, state or foreign Law or regulations (including Regulation
D) or the adoption or making after such date of any interpretations, directives
or requests applying to a class of banks, including the Administrative Agent or
any Lender, of or under any United States Federal, state or foreign Law or
regulations (whether or not having the force of Law) by any court or
governmental or monetary authority charged with the interpretation or
administration thereof; provided that, notwithstanding anything herein to the
contrary, (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (b) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor similar authority) or the United States or foreign
regulatory authorities, in each case


19
    
    

--------------------------------------------------------------------------------





pursuant to Basel III, shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted, promulgated or issued.
“Related Party” shall mean, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, members,
trustees, agents and sub-agents of such Person and such Person’s Affiliates.
“Repurchase Agreement” shall mean an agreement by the Borrower or any Subsidiary
to sell securities to another Person coupled with an agreement to purchase such
securities from such Person at a specified price on a later date.
“Required Lenders” shall mean, subject to ‎Section 2.19, at any time, Lenders
having Revolving Credit Exposures and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures and unused Commitments at
such time or, from and after the Term Loan Conversion Date, Lenders holding
Loans representing more than 50% of the aggregate outstanding principal amount
of the Loans at such time (exclusive in each case of the Commitment(s),
Revolving Credit Exposure(s) and Loan(s), as applicable, of Defaulting Lenders).
“Requisite Amount” shall have the meaning assigned to that term in ‎Section
7.01(e).
“Reserve Requirement” shall mean, for any Interest Period for any Eurodollar
Rate Loan, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the Federal Reserve System
in New York City with deposits exceeding $1,000,000,000 against “Eurocurrency
Liabilities” (as such term is used in Regulation D). Without limiting the effect
of the foregoing, the Reserve Requirement shall reflect any other reserves
required to be maintained by such member banks by reason of any Regulatory
Change against (a) any category of liabilities that includes deposits by
reference to which the Eurodollar Rate is to be determined or (b) any category
of extensions of credit or other assets that includes Eurodollar Rate Loans.
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the aggregate outstanding principal amount of such Lender’s Revolving
Loans at such time.
“Revolving Loan” shall mean a Loan made pursuant to ‎Section 2.01.
“S&P” shall mean Standard & Poor’s Rating Services, a Standard & Poor’s
Financial Services LLC business, and any successor to its rating agency
business.
“Sanctioned Country” shall mean, at any time, a country, a region or territory
which is itself the subject or target of any Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council,


20
    
    

--------------------------------------------------------------------------------





the European Union, or Her Majesty’s Treasury of the United Kingdom, or (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Sarbanes-Oxley Act” shall mean the Sarbanes-Oxley Act of 2002.
“SEC” shall mean the United States Securities and Exchange Commission.
“Secured Debt” shall mean any Debt under any Repurchase Agreement and (ii) any
other Debt the obligations with respect to which are secured by a Lien.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Securitization Financing” is defined in the definition of “Permitted
Securitization Financing”.
“Securitization Financing Amount” means at any time and with respect to any
Securitization Financing, the aggregate principal amount of Debt of the Borrower
and its Subsidiaries outstanding at such time, or, if such financing is not
treated as indebtedness of the Borrower and its Subsidiaries under GAAP at such
time, the principal-equivalent amount (whether in the form of unrecovered
purchase price or the like or otherwise) of financing provided thereunder at
such time.
“Single Employer Plan” shall mean a single-employer plan, as defined in Section
3(41) or Section 4001(a)(15) of ERISA, as applicable, that (a) is maintained for
employees of the Borrower or any ERISA Affiliate and no Person other than the
Borrower and the ERISA Affiliates or (b) was so maintained and in respect of
which the Borrower or any ERISA Affiliate could have liability under Section
4069 of ERISA in the event such plan has been or were to be terminated.
“Specified Debt Incurrence” shall mean the incurrence of Debt for borrowed money
in the form of senior unsecured notes issued by the Borrower or any of its
Subsidiaries to third parties.
“Specified Transaction” shall have the meaning assigned to such term in the
definition of “Adjusted Consolidated EBITDA”.
“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company or other business entity of which at
least a majority of the outstanding shares of Voting Stock is at the time
directly or indirectly owned or controlled by such Person or one or more of the
Subsidiaries of such Person. Unless the context shall otherwise require,
“Subsidiary” refers to a Subsidiary of the Borrower.


21
    
    

--------------------------------------------------------------------------------





“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings (including interest, fines,
penalties or additions to tax) imposed by any Governmental Authority.
“Term Loan” means a Revolving Loan converted into a term loan under ‎Section
2.21.
“Term Loan Conversion Date” has the meaning assigned to it in ‎Section 2.21.
“Term Loan Election” has the meaning assigned to it in ‎Section 2.21.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Base Rate.
“United States” shall have the meaning assigned to that term in Section 7701 of
the Code.
“U.S. Dollars” and “$” shall mean the lawful money of the United States of
America.
“Voting Stock” shall mean Equity Interests of any Person having ordinary power
to vote in the election of members of the board of directors, managers, trustees
or other controlling Persons, of such Person (irrespective of whether, at the
time, Equity Interests of any other class or classes of such entity shall have
or might have voting power by reason of the happening of a contingency).
“Withholding Agent” shall mean the Borrower and the Administrative Agent, as the
case may be.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
Section 1.02    Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or any Lender hereunder
shall be prepared, in accordance with GAAP as in effect from time to time,
applied on a basis consistent with the audited Consolidated financial statements
of the Borrower for the Borrower’s fiscal year ended December 31, 2017 (except
for changes concurred with by the Borrower’s independent public accountants);
provided that terms of an accounting or financial nature used herein shall be
construed, and computations of amounts and ratios referred to herein shall be
made without giving effect to any change to or modification of GAAP which would
require the capitalization of leases (whether or not existing on the Closing
Date) that would be characterized as “operating leases” under GAAP as in effect
on December 21, 2016.


22
    
    

--------------------------------------------------------------------------------





Section 1.03    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
Section 1.04    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein (including this Agreement) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (c) any definition of or reference to any statute, rule or regulation
shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor Laws), (d) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof and (e) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require.
ARTICLE 2    
AMOUNTS AND TERMS OF THE LOANS
Section 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make loans to the Borrower from time to time
during the Availability Period; provided that, immediately after each such Loan
is made, the amount of each Lender’s Revolving Credit Exposure shall not exceed
such Lender’s Commitment. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.
Section 2.02    Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
(b)    Subject to ‎Section 2.17, each Revolving Borrowing shall be comprised
entirely of Base Rate Loans or Eurodollar Rate Loans as the Borrower may request
in accordance herewith. Each Lender at its option may make any Eurodollar Rate
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.


23
    
    

--------------------------------------------------------------------------------





(c)    At the time that any Revolving Borrowing is made, such Borrowing shall be
in an aggregate amount that is not less than $5,000,000 and an integral multiple
of $1,000,000; provided that a Base Rate Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total
Commitments. Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of ten
Eurodollar Rate Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date (unless a Term Loan Election has occurred but the Term Loan Conversion Date
has not yet occurred).
Section 2.03    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request
(a) in the case of a Eurodollar Rate Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of the proposed Borrowing
(or, in the case of the first Borrowing hereunder, not later than 11:00 a.m.,
New York City time, two Business Days before the date of such Borrowing), or (a)
in the case of a Base Rate Borrowing, not later than 1:00 p.m., New York City
time, on the date of the proposed Borrowing. Each such Borrowing Request shall
be irrevocable and shall specify the following information in compliance with
‎Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Rate Borrowing;
(iv)    in the case of a Eurodollar Rate Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a Base Rate Borrowing. If no Interest
Period is specified with respect to any requested Eurodollar Rate Borrowing,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
Section 2.04    [Reserved].
Section 2.05    [Reserved].


24
    
    

--------------------------------------------------------------------------------





Section 2.06    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof not later than 1:00 p.m.
(New York City time), in funds immediately available in New York City, to the
account of the Administrative Agent most recently designated for such purpose by
notice to the Lenders.
(b)    The Administrative Agent will make such Loans available to the Borrower
by promptly crediting the amounts so received, in like funds, to an account of
the Borrower designated by the Borrower in the applicable Borrowing Request.
(c)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at the Federal
Funds Effective Rate.
Section 2.07    Changes of Commitments. (a) Termination on the Maturity Date.
Unless theretofore reduced to such amount pursuant to ‎Section 2.07(b) or
‎Section 2.07(c), the Commitments of the Lenders shall automatically be reduced
to zero on the close of banking business on the Commitment Termination Date.
(b)    Optional Ratable Termination or Reduction. The Borrower shall have the
right, at any time or from time to time, upon at least three Business Days’
notice to the Administrative Agent, to terminate in whole or reduce ratably in
part the unused portions of the respective Commitments of the Lenders, provided
that (i) each partial reduction shall be in the minimum amount of $10,000,000 or
an integral multiple of $1,000,000 in excess thereof and (i) the Borrower shall
not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of Loans in accordance herewith, the aggregate Revolving
Credit Exposure would exceed the aggregate amount of the Commitments; provided,
further that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, indentures or similar agreements or other transactions
(including the occurrence of a Change of Control) in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. The aggregate
amount of the Commitments, once reduced as provided in this ‎Section 2.07(b),
may not be reinstated.
(c)    Mandatory Ratable Termination or Reduction. Subject to ‎Section 2.07(d)
below, the Commitments shall be automatically and permanently reduced in an
amount equal to 100% of the Net Cash Proceeds actually received by the Borrower
or any of its Subsidiaries from any Specified Debt Incurrence.


25
    
    

--------------------------------------------------------------------------------





(d)    Application of Mandatory Commitment Reductions. Any Net Cash Proceeds
contemplated to be applied to reduce the Commitments pursuant to ‎Section
2.07(c) above shall first be applied to prepay the outstanding Loans, if any,
pursuant to ‎Section 2.13(b) until the amount of Loans outstanding is $0, and
any remaining amounts shall be applied to reduce the Commitments pursuant to
‎Section 2.07(c). The Borrower shall promptly (and no later than three (3)
Business Days after receipt thereof) notify the Administrative Agent of the
receipt by the Borrower or any of its Subsidiaries’ receipt of Net Cash Proceeds
subject to this ‎Section 2.07(d), and such notice shall be accompanied by a
reasonably detailed calculations of the applicable Net Cash Proceeds. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
Section 2.08    Fees. (a) Facility Fee. The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a facility fee on the daily
average amount of such Lender’s Commitment (whether used or unused), for each
day during the period from the Closing Date until the Commitment Termination
Date at a rate per annum equal to the Facility Fee Rate. The accrued facility
fee shall be payable in arrears on each Quarterly Date and, without duplication,
on the Commitment Termination Date. If for any reason any Revolving Credit
Exposure remains outstanding on or after the Commitment Termination Date, the
facility fee shall accrue from the Termination Date until the date on which no
Revolving Credit Exposure remains outstanding, on the aggregate amount of
Revolving Credit Exposure from time to time outstanding, payable on demand.
(b)    Administrative Agent’s Fee. The Borrower shall pay to the Administrative
Agent for its own account such fees as may from time to time be agreed in
writing by and between the Borrower and the Administrative Agent.
(c)    General. All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of facility fees and upfront fees, to the Lenders. Fees paid shall not
be refundable under any circumstances.
Section 2.09    Repayment of Loans; Evidence of Debt.
(a)    Subject to ‎Section 2.21, the Borrower hereby promises to pay to the
Administrative Agent for account of each Lender the full principal amount of
each Revolving Loan made by such Lender to the Borrower, and each Revolving Loan
shall mature, on the Commitment Termination Date.
(b)    Any Lender may request, upon reasonable notice to the Borrower in
writing, that Loans made by it be evidenced by a Note. In such event, the
Borrower shall prepare, execute and deliver to such Lender a Note.
Section 2.10    Interest on Loans. (a) Scheduled Interest. The Borrower shall
pay interest on the unpaid principal amount of each Loan owing to each Lender
from the date of such Loan until such principal amount shall be paid in full, at
the following rates per annum:
(i)    Base Rate Loans. During such periods as such Loan is a Base Rate Loan, a
rate per annum equal to the sum of (x) the Base Rate plus (y) the Base Rate
Margin in


26
    
    

--------------------------------------------------------------------------------





effect from time to time, payable in arrears on each Quarterly Date during such
periods and, without duplication, on the date such Base Rate Loan shall be
Converted or paid in full.
(ii)    Eurodollar Rate Loans. During such periods as such Loan is a Eurodollar
Rate Loan, a rate per annum equal at all times during each Interest Period for
such Loan to the sum of (x) the Eurodollar Rate for such Interest Period for
such Loan plus (y) the Eurodollar Margin in effect from time to time, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and, without duplication, on the date such Eurodollar Rate Loan shall be
Converted or paid in full.
(b)    Default Interest. Upon the occurrence and during the continuance of any
default in the payment of any amount due and payable hereunder, the Borrower
shall pay interest on such overdue amount from the date such amount shall have
become due until such amount shall be paid in full, payable in arrears on demand
and on the date such amount shall be paid in full, at a rate per annum equal at
all times to 2.00% per annum above the rate per annum required to be paid on
Base Rate Loans pursuant to clause (a)(i) above.
Section 2.11    Interest Rate Determination. (a) The Administrative Agent shall
give prompt notice to the Borrower and the Lenders of the applicable interest
rate determined by the Administrative Agent for purposes of ‎Section
2.10(a)(ii). Each determination by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(b)    If, with respect to any Eurodollar Rate Loans, the Required Lenders
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Loans will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Loans for such
Interest Period, the Administrative Agent shall forthwith so notify the Borrower
and the Lenders, whereupon (i) each such Loan will automatically, on the last
day of the then existing Interest Period therefor, Convert into a Base Rate
Loan, and (ii) the obligation of the Lenders to make, or to Convert Loans into,
such Loans shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist (as determined by the Required Lenders), which notice shall be
given promptly after such circumstances cease to exist (as determined by the
Required Lenders).
(c)    If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Loans in accordance with the provisions contained in the
definition of “Interest Period” in ‎Section 1.01, such Interest Period shall
have a duration of one month.
(d)    Upon the occurrence and during the continuance of any Event of Default
under ‎Section 7.01(a), (i) each Eurodollar Rate Loan will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Loan and (ii) the obligation of the Lenders to make, or to Convert Loans into,
Eurodollar Rate Loans shall be suspended.


27
    
    

--------------------------------------------------------------------------------





(e)    If the Eurodollar Rate for any Eurodollar Rate Loans cannot be determined
in accordance with the definition of such term,
(i)    the Administrative Agent shall forthwith notify the Borrower and the
Lenders that the interest rate cannot be determined for such Eurodollar Rate
Loans,
(ii)    with respect to Eurodollar Rate Loans, each such Loan will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Loan (or, if such Loan is then a Base Rate Loan, will
not be eligible for Conversion into a Eurodollar Rate Loan), and
(iii)    the obligation of the Lenders to make Eurodollar Rate Loans or to
Convert Loans into Eurodollar Rate Loans shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist, which notice shall be
given promptly after such circumstances cease to exist.
Section 2.12    Optional Conversion of Loans. The Borrower may on any Business
Day, upon notice given to the Administrative Agent not later than 11:00 a.m.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections ‎2.11 and ‎2.17, Convert
all Revolving Loans or, from and after the Term Loan Conversion Date, all Term
Loans of one Type comprising the same Borrowing into Revolving Loans or, from
and after the Term Loan Conversion Date, Term Loans of the other Type; provided
that any Conversion of Eurodollar Rate Loans into Base Rate Loans shall be made
only on the last day of an Interest Period for such Eurodollar Rate Loans, any
Conversion of Base Rate Loans into Eurodollar Rate Loans shall be in an amount
not less than the minimum borrowing amount specified in ‎Section 2.02 and no
Conversion of any Loans shall result in more separate Borrowings than permitted
under ‎Section 2.02. Each such notice of a Conversion shall, within the
restrictions specified above, specify (i) the date of such Conversion, (ii) the
Loans to be Converted and (i) if such Conversion is into Eurodollar Rate Loans,
the duration of the initial Interest Period for each such Loan. Each notice of
Conversion shall be irrevocable and binding on the Borrower.
Section 2.13    Prepayments of Loans.
(a)    Optional. The Borrower may, upon notice to the Administrative Agent
stating the proposed date and aggregate principal amount of the prepayment,
given not later than 10:00 a.m. (New York City time) (x) three Business Days
before such proposed prepayment in the case of Eurodollar Rate Loans and (y) on
the day of such proposed prepayment in the case of Base Rate Loans, and, if such
notice is given, the Borrower shall, prepay without penalty the outstanding
principal amount of the Loans comprising part of the same Borrowing in whole or
ratably in part, together with accrued interest to the date of such prepayment
on the principal amount prepaid, provided that in the event of any such
prepayment of a Eurodollar Rate Loan other than on the last day of the Interest
Period therefor, such Borrower shall be obligated to reimburse the Lenders in
respect thereof pursuant to ‎Section 9.04(b); provided, further that if a notice
of optional prepayment is given in connection with a conditional termination of
the Commitments as contemplated by ‎Section 2.07(b), then such notice of
prepayment may be revoked in accordance with ‎Section 2.07(b) (subject to, for
the avoidance of doubt, compliance with the immediately


28
    
    

--------------------------------------------------------------------------------





preceding sentence). Each prepayment of Revolving Loans or Term Loans hereunder
shall be in a minimum amount of $10,000,000 or any whole multiple of $1,000,000
in excess thereof.
(b)    Mandatory.
(i)    Within five (5) Business Days of the Borrower’s receipt of any Net Cash
Proceeds from any Specified Debt Incurrence on or after the Closing Date, the
Borrower shall prepay the Loans in an aggregate amount equal to 100% of the Net
Cash Proceeds (which such prepayment shall be accompanied by an automatic and
permanent reduction in the Commitments equal to the amount of such prepayment in
accordance with Section 2.07(d)) actually received by the Borrower or any of its
Subsidiaries from any Specified Debt Incurrence.
(ii)    Each prepayment made pursuant to this ‎Section 2.13(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurodollar
Rate Borrowing on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the Borrower shall be obligated to
reimburse to the Lenders in respect thereof pursuant to ‎Section 9.04(b). Any
Loans that are prepaid pursuant to this ‎Section 2.13(b) may not be reborrowed.
(iii)    The Borrower shall promptly (and no later than three (3) Business Days
after receipt thereof) notify the Administrative Agent of the receipt by the
Borrower or any of its Subsidiaries’ receipt of Net Cash Proceeds subject to
this ‎Section 2.13(b), and such notice shall be accompanied by a reasonably
detailed calculation of the applicable Net Cash Proceeds.
Section 2.14    Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the Notes to the Administrative Agent at the
Administrative Agent’s Account in same day funds, without any set-off,
recoupment or counterclaim, not later than 12:00 noon (New York City time) on
the due date of such payment (each such payment made after such time on such
date to be deemed to have been made on the next Business Day). The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest or unused commitment fees
ratably (other than amounts payable pursuant to ‎Section 2.16, ‎2.18 or
‎9.04(b)) to the Lenders for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon its
acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to ‎Section 9.06(d), from and after
the effective date specified in such Assignment and Acceptance, the
Administrative Agent shall make all payments hereunder in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Acceptance (which shall not include the Borrower) shall make
all appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.


29
    
    

--------------------------------------------------------------------------------





(b)    All computations of interest based on the Prime Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate or the NYFRB
Rate, of facility fees, shall be made by the Administrative Agent on the basis
of a year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or such fees, are payable.
(c)    Subject to the proviso in the definition of the term “Maturity Date”,
whenever any payment hereunder or under the Notes shall be stated to be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of interest or unused commitment fee, as the case may be;
provided that, if such extension would cause payment of interest on or principal
of Eurodollar Rate Loans to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent the Borrower
shall not have so made such payment in full to the Administrative Agent, each
Lender shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the Federal Funds Effective Rate.
Section 2.15    Sharing of Payments Etc. (a) If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Revolving Credit Exposure owing to it
(other than pursuant to ‎Section 2.16, ‎2.18 or ‎9.04(b)) in excess of its
ratable share of payments on account of the Revolving Credit Exposure obtained
by all the Lenders, such Lender shall forthwith purchase from the other Lenders
such participations in the Revolving Credit Exposure owing to such other Lenders
as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and each such Lender shall repay to
the purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this ‎Section 2.15 may, to the fullest extent permitted by
Law, exercise all its rights of payment with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation.


30
    
    

--------------------------------------------------------------------------------





(b)    Nothing contained herein shall require any Lender to exercise any such
right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrower.
Section 2.16    Additional Costs. (a) The Borrower shall, within 30 days
following demand by a Lender (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender from time
to time such amounts as such Lender may reasonably determine to be necessary to
compensate it for any costs that such Lender determines are attributable to its
making, funding or maintaining any Eurodollar Rate Loans or its obligation to
make any Eurodollar Rate Loans hereunder, or any reduction in any amount
receivable by such Lender hereunder in respect of any such Loans or any such
obligation (excluding amounts attributable to Taxes applicable to payments made
by the Borrower hereunder and Other Taxes, which shall be governed solely and
exclusively by ‎Section 2.18) (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that: (i) imposes or modifies any reserve, special deposit,
minimum capital, capital ratio or similar requirements (other than the Reserve
Requirement utilized in the determination of the Eurodollar Rate for such Loans)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, such Lender (including any such Loans or any deposits of
the type referred to in the definition of “Eurodollar Rate” in ‎Section 1.01),
or the Commitment of such Lender or (ii) imposes any other cost, expense or
condition affecting this Agreement or such Lender’s Notes (or any of such
extensions of credit or liabilities) or Commitment; provided that the Borrower
shall not be obligated to pay to such Lender such Additional Costs unless such
Lender at such time shall be generally assessing such amounts on a
non-discriminatory basis against borrowers under agreements having provisions
similar to this paragraph; and provided, further that any such Additional Costs
allocated to any Loans or the Commitment of such Lender shall not exceed the
Borrower’s pro rata share of all costs attributable to all loans or advances or
commitments to all borrowers by such Lender that collectively result in the
consequences for which such Lender is to be compensated by the Borrower. Any
Lender seeking compensation hereunder shall make reasonable efforts to notify
the Borrower of the enactment of any Regulatory Change that would entitle such
Lender to compensation pursuant to this ‎Section 2.16(a) as promptly as
practicable after obtaining knowledge thereof and the date of effectiveness of
such Regulatory Change; provided that failure to provide such notice shall not
in any way reduce the Borrower’s liability therefor. As soon thereafter as such
Lender shall have determined to request such compensation, such Lender shall
notify the Borrower thereof and shall use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) (i) to designate a
different Applicable Lending Office for the Loans of such Lender affected by
such Regulatory Change if such designation will avoid the need for, or reduce
the amount of, such compensation, and will not, in the reasonable opinion of
such Lender, be otherwise disadvantageous to such Lender and (ii) to otherwise
minimize any such compensation payable by the Borrower hereunder.
Notwithstanding anything in this ‎Section 2.16(a) to the contrary, the
Borrower’s obligation to reimburse such Lender for Additional Costs pursuant to
this ‎Section 2.16(a) shall be limited as follows:
(x)    In the event of a Regulatory Change with an effective date occurring on
or after its date of enactment, the Borrower shall be obligated to pay to such
Lender only such amounts attributable to the period commencing on the later of
the effective date of


31
    
    

--------------------------------------------------------------------------------





such Regulatory Change or the date of such Lender’s notice of determination to
request compensation hereunder; and
(y)    In the event of a Regulatory Change with an effective date retroactive
from its date of enactment, the Borrower shall be obligated to pay only such
amounts attributable to a period commencing up to 60 days prior to such Lender’s
notice of enactment of the Regulatory Change and its request for compensation
hereunder.
(b)    Without limiting the effect of the foregoing provisions of this ‎Section
2.16 (but without duplication), the Borrower shall, within 30 days following a
demand by a Lender (with a copy of such demand to the Administrative Agent), pay
to the Administrative Agent for the account of such Lender from time to time (i)
such amounts as such Lender may reasonably determine to be necessary to
compensate such Lender for any costs (excluding amounts attributable to Taxes
applicable to payments made by the Borrower hereunder and Other Taxes, which
shall be governed solely and exclusively by ‎Section 2.18) that it determines
are attributable to the maintenance by such Lender (or any Applicable Lending
Office of such Lender), pursuant to any Law or regulation or any interpretation,
directive or request (whether or not having the force of law) of any court or
governmental or monetary authority following any Regulatory Change, of capital
or liquidity in respect of its Commitment (such compensation to include, without
limitation, an amount equal to any reduction of the rate of return on assets or
equity of such Lender (or any Applicable Lending Office of such Lender) to a
level below that which such Lender (or any Applicable Lending Office of such
Lender) could have achieved but for such Law, regulation, interpretation,
directive or request); provided that the Borrower shall not be obligated to pay
to such Lender such additional amounts unless such Lender at such time shall be
generally assessing such amounts on a nondiscriminatory basis against borrowers
under agreements having provisions similar to this paragraph; and (ii) any such
additional amounts allocated to the Commitment of such Lender shall not exceed
the Borrower’s pro rata share of all costs attributable to all commitments to
all borrowers by such Lender that collectively result in the consequences for
which such Lender is to be compensated by the Borrower. Each Lender will notify
the Borrower that it is entitled to compensation pursuant to this ‎Section
2.16(b) as promptly as practicable after it determines to request such
compensation; provided that, in the event of (x) any Regulatory Change with an
effective date occurring on or after its enactment, the Borrower shall be
obligated to pay to such Lender only such amounts attributable to the period
commencing on the later of the effective date of such Regulatory Change or the
date of such Lender’s notice of determination to request compensation hereunder;
and (y) any Regulatory Change with an effective date retroactive from its date
of enactment, such request arises from a Law, regulation, directive or request
of a court or governmental or monetary authority that contains an effective date
retroactive from its date of enactment, the Borrower shall be obligated to pay
such Lender only such amounts attributable to the period commencing up to 60
days prior to the date of such Lender’s notice.
(c)    Determinations and allocations by a Lender for purposes of this ‎Section
2.16 of the effect of any Regulatory Change pursuant to ‎Section 2.16(a), or of
the effect of capital maintained pursuant to ‎Section 2.16(b), on its costs or
rate of return of maintaining Loans or its obligation to make Loans, or on
amounts receivable by it in respect of the foregoing, and of the amounts
required to compensate such Lender under this ‎Section 2.16, shall be conclusive
and binding for all purposes, provided that such determinations and allocations
are made on a


32
    
    

--------------------------------------------------------------------------------





reasonable basis. Any Lender requesting compensation under this ‎Section 2.16
will furnish the Borrower with a certificate setting forth the basis and amount
of such request for compensation.
Section 2.17    Illegality. (a) Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any Law or
regulation makes it unlawful, or any central bank or other Governmental
Authority asserts that it is unlawful, for any Lender or its Eurodollar Lending
Office to perform its obligations hereunder to make Eurodollar Rate Loans or to
fund or maintain Eurodollar Rate Loans hereunder, (i) each Eurodollar Rate Loan
will automatically, upon such demand, Convert into a Base Rate Loan and (ii) the
obligation of the Lenders to make Eurodollar Rate Loans or to Convert Loans into
Eurodollar Rate Loans shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, which notice shall be given promptly after such
circumstances cease to exist.
(b)    Each Lender agrees that, before making a demand under subsection ‎(a)
above, it shall (i) use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to designate a different Eurodollar
Lending Office for the Eurodollar Rate Loans of such Lender if such designation
will avoid the need for the Conversion of or for the suspension of the
obligation of any Lender or Lenders to make Eurodollar Rate Loans as described
in subsection ‎(a) above and will not, in the opinion of such Lender, be
otherwise disadvantageous to such Lender and (ii) failing such efforts and if
legally permissible, cause such demand to be made on the last day of the
applicable Interest Period for each Eurodollar Rate Loan then outstanding, as
the case may be.
Section 2.18    Taxes.
(a)    Any and all payments by or on account of any Obligation of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Taxes unless required by applicable Law; provided that
if any Withholding Agent shall be required by Law to deduct any Taxes from such
payments, then (i) if such Tax is and Indemnified Tax or Other Tax, the sum
payable by the Borrower shall be increased, as necessary so that after all
required deductions are made (including deductions applicable to additional sums
payable under this ‎Section 2.18) the Administrative Agent and each Lender (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Withholding Agent shall make such
deductions and (iii) the Withholding Agent shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable Law.
(b)    In addition, the Borrower shall pay any Other Taxes, without duplication,
to the relevant Governmental Authority in accordance with applicable Law.
(c)    The Borrower shall, without duplication, indemnify the Administrative
Agent and each Lender, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes on or attributable to amounts payable under this ‎Section 2.18)
paid by the Administrative Agent or such Lender, as the case may be, and any
reasonable expenses arising therefrom or with respect


33
    
    

--------------------------------------------------------------------------------





thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by a Governmental Authority. A certificate setting
forth in reasonable detail the basis for and calculation of the amount of such
payment or liability delivered to the Borrower by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
presumptive evidence of such payment or liability absent manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to any Governmental Authority, and in any event within 60
days of such payment, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(e)    Each Lender shall severally indemnify, within 10 days after written
demand therefor, (i) the Administrative Agent for the full amount of any Taxes
(but, in the case of any Indemnified Taxes, only to the extent that the Borrower
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Borrower to do so) and (ii) the
Borrower for any Excluded Taxes, in each case, attributable to such Lender paid
or payable by the Administrative Agent or the Borrower (as applicable) in
connection herewith or with any other Loan Document and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes or Excluded Taxes were correctly or legally imposed or asserted
by a Governmental Authority. A certificate setting forth in reasonable detail
the basis for and calculation of the amount of such payment or liability
delivered to the applicable Lender by the Administrative Agent or the Borrower
(as applicable) shall be presumptive evidence of such payment or liability
absent manifest error.
(f)    (i) The Administrative Agent and each Lender, including any Foreign
Lender, that is entitled to an exemption from or reduction of withholding Tax
under the Law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement or any other Loan Document shall deliver to the Withholding Agent
such properly completed and executed documentation (including Internal Revenue
Service Form W-9 and applicable Internal Revenue Service Form(s) W-8 and any
related documentation) as may be necessary or appropriate to permit the
Withholding Agent to make payments under this Agreement or any Loan Document
without withholding Tax or at a reduced withholding Tax rate.
(ii)    If a payment made to the Administrative Agent or a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
the Administrative Agent or such Lender, as applicable, were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), the Administrative
Agent or such Lender, as applicable, shall deliver to the Withholding Agent, at
the time or times prescribed by applicable Law and at such time or times
reasonably requested by the Withholding Agent, such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Withholding Agent
as may be necessary for the Withholding Agent to comply with its obligations
under FATCA, to determine that the Administrative Agent or


34
    
    

--------------------------------------------------------------------------------





such Lender, as applicable, has or has not complied with its obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this ‎Section 2.18(f)(ii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(iii)     The Administrative Agent and each Lender shall deliver to the
Withholding Agent such other documentation prescribed by applicable Law or
reasonably requested by the Withholding Agent as will enable the Withholding
Agent to determine whether or not the Administrative Agent or such Lender, as
applicable, is subject to backup withholding or information reporting
requirements.
(iv)     The Administrative Agent and each Lender shall provide the appropriate
documentation described in clauses (i), (ii) and (iii) of this ‎Section 2.18(f)
at the following times (A) prior to the first payment date after becoming a
party to this Agreement, (B) upon a change in circumstances or, upon reasonable
request by the Withholding Agent, upon a change in Law, in each case, requiring
or making appropriate a new or additional form, certificate or documentation,
(C) upon reasonable request by the Withholding Agent, upon or before the
expiration, obsolescence or invalidity of any documentation previously provided
to the Withholding Agent and (D) upon reasonable request by the Withholding
Agent. The Administrative Agent and each Lender shall provide to the Withholding
Agent such forms or certificates as the Withholding Agent may reasonably request
to establish the Administrative Agent’s or such Lender’s, as applicable,
entitlement to an exemption from or reduction of Taxes imposed by a non-U.S.
jurisdiction; provided, however, neither the Administrative Agent nor any Lender
shall be required to provide any such form or certificate if it determines in
its reasonable discretion that the provision of such form or certificate would
materially adversely affect it or it is not legally able to provide such form or
certificate.
(g)    Each Lender agrees that, if the Borrower is required to pay any
additional amounts pursuant to ‎Section 2.18, such Lender shall (at the request
of the Borrower) use reasonable efforts (consistent with its legal and
regulatory restrictions) to designate a different Applicable Lending Office or
to assign its rights and obligations hereunder to another of its offices,
branches or affiliates if such designation or assignment will avoid the need
for, or reduce the amount of, any additional amounts that would otherwise
thereafter accrue and will not, in the judgment of such Lender, require such
Lender to incur an unreimbursed loss, and would not otherwise be disadvantageous
to the Lender. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment. Upon any such designation or assignment, such Lender shall provide
to the Administrative Agent and the Borrower the appropriate form and
documentation requirements set forth in ‎Section 2.18(f).
(h)    For purposes of this ‎Section 2.18 the term “applicable Law” includes
FATCA.
Section 2.19    Defaulting Lenders. If any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:


35
    
    

--------------------------------------------------------------------------------





(a)    commencing on the date that such Lender becomes a Defaulting Lender, fees
under ‎Section 2.08(a) shall cease to accrue on the unused portion of the
Commitment of such Defaulting Lender;
(b)     the Commitment and Revolving Loans of such Defaulting Lender shall not
be included in determining whether the Required Lenders or other requisite
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to ‎Section 9.03), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender shall require the consent of such Defaulting Lender.
In the event that the Administrative Agent and the Borrower reasonably determine
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then on such date such Lender shall purchase
at par such of the Loans of the other Lenders as the Administrative Agent shall
determine is necessary in order for such Lender to hold such Loans in accordance
with its Applicable Percentage. Subject to Section 9.19, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.
Section 2.20    Substitution of Lender. If (a) the obligation of any Lender to
make Eurodollar Rate Loans has been suspended pursuant to ‎Section 2.11, (b) any
Lender has demanded compensation or the Borrower is otherwise required to pay
additional amounts under ‎Section 2.16 or ‎2.18 or (c) such Lender is a
Defaulting Lender, the Borrower shall have, in addition to the right to seek a
substitute lender or lenders who qualify as Eligible Assignees to assume, in
accordance with the provisions of ‎Section 9.06, the Commitment of such Lender,
the right to terminate the unused Commitment of such Lender.
Section 2.21    Term Loan Conversion. The Borrower may, by written notice to the
Administrative Agent given not fewer than 5 Business Days prior to the
Commitment Termination Date, elect (such election, the “Term Loan Election”),
effective as of the Commitment Termination Date (the “Term Loan Conversion
Date”), to convert all or a ratable portion of the Revolving Loans outstanding
on the Term Loan Conversion Date into Term Loans which the Borrower shall repay
in full ratably to the Lenders on the first anniversary of the Commitment
Termination Date; provided that the Term Loan Election may not be exercised
unless the conditions set forth in ‎Section 3.03 are satisfied on the date of
notice of the Term Loan Election and on the Term Loan Conversion Date. The
conversion notice delivered by the Borrower shall specify: (x) the Type of the
Term Loan Borrowing effective on the Term Loan Conversion Date and (y) in the
case of a Eurodollar Rate Borrowing, the initial Interest Period to be
applicable thereto. In the event that less than all of the Revolving Loans
outstanding on the Commitment Termination Date are converted into Term Loans
pursuant to this ‎Section 2.21, any outstanding Revolving Loans not so converted
shall be repaid in full on the Commitment Termination Date. The aggregate
Commitment will terminate on the Commitment Termination Date and all commitment
fees pursuant to ‎Section 2.08(a) shall cease to accrue on the Commitment
Termination Date. All Revolving Loans converted into Term Loans pursuant to this
‎Section 2.21 shall continue to constitute Loans following the Term Loan
Conversion Date except that the Borrower may not thereafter reborrow pursuant to
‎Section 2.01 after all or any


36
    
    

--------------------------------------------------------------------------------





portion of such Loans have been prepaid pursuant to ‎Section 2.13 on or after
the Commitment Termination Date.
ARTICLE 3    
CONDITIONS
Section 3.01    Conditions Precedent to Closing Date. The closing of this
Agreement shall occur on the date (the “Closing Date”) on which the following
conditions precedent shall have been satisfied:
(a)    The Administrative Agent (or its counsel) shall have received from each
applicable party the following, each dated such day (unless otherwise
specified):
(i)    A counterpart of this Agreement and each Note (if requested by any
Lender) signed on behalf of each party thereto;
(ii)    A copy of the articles or certificate of incorporation (or equivalent
Constituent Document) of the Borrower, certified as of a recent date by the
Secretary of State of the state of organization of the Borrower, together with a
certificate of such official attesting to the good standing of the Borrower;
(iii)    A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying (A) the names and true signatures of each officer of the
Borrower who is authorized to sign this Agreement and the other Loan Documents
on the Borrower’s behalf, (B) the by-laws (or equivalent Constituent Document)
of the Borrower as in effect on the date of such certification, (C) that there
have been no changes in the certificate of incorporation (or equivalent
Constituent Document) of the Borrower from the certificate of incorporation (or
equivalent Constituent Document) delivered pursuant to clause (ii) above and (D)
the resolutions of the Board of Directors approving and authorizing the
execution, delivery and performance of this Agreement; and
(iv)    An opinion of in-house counsel for the Borrower reasonably acceptable to
the Administrative Agent.
(b)    The Borrower shall have paid such fees as the Borrower shall have agreed
to pay to any Joint Lead Arranger, any Lender or the Administrative Agent in
connection herewith, including the reasonable and documented fees and expenses
of Davis Polk & Wardwell LLP, special New York counsel to the Administrative
Agent, in connection with the negotiation, preparation, execution and delivery
of the Loan Documents, the extensions of credit hereunder and the syndication of
the credit facility provided hereby (to the extent such fees and expenses are
due and statements for such fees and expenses have been delivered to the
Borrower).
(c)    The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the PATRIOT Act, as
reasonably requested by the Lenders.
(d)     (i) No Default shall have occurred and be continuing on the Closing Date
(ii) the representations and warranties contained in ‎Article 4 shall be
accurate in all material respects on and as of


37
    
    

--------------------------------------------------------------------------------





the Closing Date (except to the extent any such representation or warranty (1)
relates solely to an earlier date, in which case it shall be accurate in all
material respects as of such earlier date, or (2) is qualified by materiality or
subject to a Material Adverse Effect qualification, in which case it shall be
accurate in all respects) as if made on and as of such date (iii) no injunction
affecting the execution, delivery or performance of the Loan Documents shall
have been issued and remain in effect on the Closing Date and (iv) the
Administrative Agent shall have received a certificate of a duly authorized
officer of the Borrower, dated the Closing Date, stating that each of the
conditions precedent set forth in clauses (i)-(iii) of this ‎Section 3.01(d)
have been satisfied.
The Administrative Agent shall promptly notify the Borrower and the Lenders of
the Closing Date, and such notice shall be conclusive and binding on all parties
hereto.
Section 3.02    Conditions Precedent to Credit Extensions. The obligation of
each Lender to make a Loan hereunder on the occasion of each Borrowing (each, a
“Credit Extension”) shall be subject to the further conditions precedent that
(i) the Closing Date shall have occurred and (i) on the date of such Credit
Extension and after giving effect thereto, the following statement shall be
accurate (and each of the giving of the applicable request pursuant to ‎Section
2.02 and the acceptance by the Borrower of the proceeds of such Borrowing shall
constitute a representation and warranty by the Borrower that on the date of
such Credit Extension such statement is accurate): (x) the representations and
warranties contained in ‎Article 4 (other than those set forth in ‎Section
4.04(b) and in ‎Section 4.07) are accurate in all material respects on and as of
such date as if made on and as of such date, except to the extent any such
representation or warranty (1) relates solely to an earlier date, in which case
it shall be accurate in all material respects as of such earlier date, or (1) is
qualified by materiality or subject to a Material Adverse Effect qualification,
in which case it shall be accurate in all respects on and as of such date or
such earlier date as specified in clause ‎(1) above and (y) no Default has
occurred and is continuing or would result from such Credit Extension or the
application of any proceeds thereof.
Section 3.03    Term Loan Conversion Date. The Term Loan Conversion Date is
subject to the satisfaction of the following conditions:
(a)    On the Term Loan Conversion Date and after giving effect thereto, the
following statement shall be accurate: (x) the representations and warranties
contained in ‎Article 4 (other than those set forth in ‎Section 4.04(b) and in
‎Section 4.07) are accurate in all material respects on and as of such date as
if made on and as of such date, except to the extent any such representation or
warranty (1) relates solely to an earlier date, in which case it shall be
accurate in all material respects as of such earlier date, or (2) is qualified
by materiality or subject to a Material Adverse Effect qualification, in which
case it shall be accurate in all respects on and as of such date or such earlier
date as specified in clause ‎(1) above and (y) no Default has occurred and is
continuing or would result from the Term Loan Conversion Date.


38
    
    

--------------------------------------------------------------------------------





(b)    The Administrative Agent shall have received for the ratable account of
the Lenders a fee equal to 1.00% of the aggregate principal amount of the
Revolving Loans converted to Term Loans on the Term Loan Conversion Date.
ARTICLE 4    
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
as follows:
Section 4.01    Organization; Powers; Binding Effect. The Borrower is duly
incorporated or organized and validly existing under the Laws of the state of
its incorporation or organization and has the necessary corporate or other power
and authority to enter into this Agreement and the other Loan Documents, to
borrow hereunder and to perform and observe its obligations hereunder and
thereunder, all corporate or other action required to authorize the execution
and delivery of this Agreement and the other Loan Documents and the performance
by the Borrower of its obligations hereunder and under the other Loan Documents
has been duly taken, and this Agreement and the other Loan Documents have been
duly executed and delivered and constitute, and, when executed and delivered,
each of the Notes shall have been duly executed and delivered and shall
constitute, valid, legal and binding obligations of the Borrower enforceable
against the Borrower in accordance with their terms, subject to bankruptcy,
insolvency, reorganization, moratorium and similar Laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.
Section 4.02    Contravention. Neither (a) the certificate of incorporation,
by-laws or other Constituent Documents of the Borrower, (b) any provision of any
existing material mortgage, trust deed, contract, license, franchise, concession
or agreement or any other material contractual obligation by which the Borrower
or any of its Subsidiaries or any of their property or assets is bound, nor (c)
any Law, regulation, judgment, injunction or other Order or award of any
judicial, administrative, governmental or other authority or of any arbitrator
binding on the Borrower or any of its Subsidiaries, conflicts or would conflict
with or be contravened in any respect by the execution and delivery of the Loan
Documents or would conflict with or be contravened by the Borrower’s or its
Subsidiaries’ performance or observance of any of its obligations under the Loan
Documents, except, in the case of clauses ‎(b) and ‎(c) above, for any such
conflict or contravention that could not (either individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect.
Section 4.03    Authorization. There are no authorizations, approvals, licenses,
registrations or consents of any Governmental Authority necessary for the
execution and delivery by the Borrower of any Loan Document, the performance by
the Borrower of the obligations expressed to be assumed by it in or pursuant to
the Loan Documents and the payment of any amounts hereunder or under the other
Loan Documents in accordance with their terms or to render this Agreement or any
other Loan Document legal, valid, binding, enforceable and admissible in
evidence.
Section 4.04    Financial Statements; Material Adverse Change. The Initial
Financial Statements were prepared in accordance with GAAP, consistently
applied, except as otherwise


39
    
    

--------------------------------------------------------------------------------





noted therein, and such Initial Financial Statements present fairly, in all
material respects, the Consolidated financial position and results of operations
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP, as
at the end of, and for, the respective periods covered thereby.
(b)    Except as disclosed in the Borrower SEC Documents as filed prior to the
Closing Date (but excluding any risk factor disclosures contained under the
heading “Risk Factors,” any disclosure of risks included in any “forward looking
statements” disclaimer or any other statements that are similarly non-specific
or predictive or forward looking in nature, but in each case, other than any
specific factual information contained therein), there has been no material
adverse change in the financial position or results of operations of the
Borrower and its Subsidiaries taken as a whole since December 31, 2017.
Section 4.05    Federal Reserve Regulations. (a) None of the Borrower or its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying margin
stock (as defined in Regulation U).
(b)    No part of the proceeds of the Loans will be used, whether directly or
indirectly, and whether immediately, incidentally, or ultimately, for any
purpose which entails a violation of, or which is inconsistent with, the
provisions of Regulations U and X and all official rulings and interpretations
thereunder or thereof.
Section 4.06    Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
Section 4.07    Litigation. Except as disclosed in the Borrower SEC Documents
(but excluding any risk factor disclosures contained under the heading “Risk
Factors,” any disclosure of risks included in any “forward looking statements”
disclaimer or any other statements that are similarly non-specific or predictive
or forward looking in nature, but other than any specific factual information
contained therein) as filed prior to the Closing Date, there is no pending or
(to the knowledge of the Borrower) threatened action, investigation or
proceeding affecting the Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator (i) that is reasonably likely to have a
Material Adverse Effect or (ii) that could be reasonably expected to affect the
legality, validity or enforceability of any Loan Document.
Section 4.08    Compliance with ERISA. Except for matters which could not
reasonably be expected to have a Material Adverse Effect, (a) the Borrower and
each ERISA Affiliate has fulfilled its obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan and is in compliance
with the currently applicable provisions of ERISA and the Code with respect to
each Plan and (b) no ERISA Event has occurred.
Section 4.09    Compliance with Law. Neither the Borrower nor any of its
Subsidiaries is in violation of any Law or regulation to which it is subject is
in default with respect to any Order or has failed to obtain any license,
permit, franchise or other governmental authorization necessary to the ownership
of its property or to the conduct of its business which violation, default or
failure to obtain could reasonably be expected to have a Material Adverse
Effect.


40
    
    

--------------------------------------------------------------------------------





Section 4.10    Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect and except as disclosed in the Borrower SEC Documents
(but excluding any risk factor disclosures contained under the heading “Risk
Factors,” any disclosure of risks included in any “forward looking statements”
disclaimer or any other statements that are similarly non-specific or predictive
or forward looking in nature, but other than any specific factual information
contained therein) as filed prior to the Closing Date, the Borrower and its
Subsidiaries (i) are in compliance with all applicable Environmental Laws and
have obtained, maintained and are in compliance with any permit, license or
other approval required under any applicable Environmental Law for their current
operations, (ii) are not subject to any Environmental Liability, (iii) have not
received written notice of any claim with respect to any Environmental Liability
and (iv) do not have knowledge of any basis for any Environmental Liability.
Section 4.11    Taxes. Except with respect to any matters that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, (a) the Borrower and its Subsidiaries have (i) filed all tax
returns and all other tax returns which are required to be filed by them and
(ii) paid all Taxes due pursuant to such returns or pursuant to any assessment
received by the Borrower or any Subsidiary to the extent such Taxes, have become
due and payable and before they have become delinquent, except for Taxes which
are being contested in good faith by the Borrower or the relevant Subsidiary
pursuant to appropriate actions or proceedings being diligently pursued and for
which reserves adequate under GAAP have been made, and (b) the charges, accruals
and reserves on the books of the Borrower and its Subsidiaries in respect of
Taxes are adequate under GAAP.
Section 4.12    Full Disclosure. All written information (other than financial
projections and information of a general economic nature or general industry
nature), as modified or supplemented by any information provided to any Agent or
Lender, by the Borrower in connection with the transactions contemplated hereby
is and will be complete and correct in all material respects (after giving
effect to all amendments and supplements thereto), when taken as a whole
together with all such filings of the Borrower with the SEC, and does not and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
were or are made (after giving effect to all amendment sand supplements
thereto).
Section 4.13    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and, to the knowledge of the Borrower, their
respective directors, officers, employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower or any Subsidiary or (b) to the knowledge of the Borrower, (x)
any director, officer or employee of the Borrower or any Subsidiary or (y) any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.


41
    
    

--------------------------------------------------------------------------------





ARTICLE 5    
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:
Section 5.01    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
(a)    on or before the date on which such financial statements are required to
be filed with the SEC (after giving effect to any permitted extensions) or, if
such financial statements are not required to be filed with the SEC, on or
before the date that is 90 days after the end of each such fiscal year of the
Borrower, its audited Consolidated balance sheet and related statements of
income, cash flows, shareholders’ equity and footnotes as of the end of and for
such year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by KPMG LLP or other independent
registered public accounting firm of recognized national standing to the effect
that such Consolidated financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its Consolidated Subsidiaries on a Consolidated basis in accordance
with GAAP;
(b)    on or before the date on which such financial statements are required to
be filed with the SEC (after giving effect to any permitted extensions) with
respect to each of the first three quarterly accounting periods in each fiscal
year of the Borrower or, if such financial statements are not required to be
filed with the SEC, on or before the date that is 45 days after the end of each
such quarterly accounting period, its condensed Consolidated balance sheet and
related statements of income, cash flows and footnotes as of the end of and for
such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly, in all material respects, the condensed financial position
and results of operations and cash flows of the Borrower and its Consolidated
Subsidiaries on a Consolidated basis in accordance with GAAP;
(c)    simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a copy of a certificate of a Financial
Officer of the Borrower (the original signed version of which shall be delivered
to the Administrative Agent) (i) setting forth in reasonable detail the
calculations necessary to demonstrate compliance with the requirements of
‎Section 6.05 on the date of such financial statements and (i) stating whether
any Default exists on the date of such certificate and, if any Default then
exists, setting forth the details thereof and the action which the Borrower is
taking or proposes to take with respect thereto;
(d)    within five Business Days after the Borrower first becomes aware of the
occurrence of each Default continuing on the date of such statement, a written
statement of a Financial Officer of the Borrower setting forth details of such
Default and the action that the Borrower has taken and proposes to take with
respect thereto;


42
    
    

--------------------------------------------------------------------------------





(e)    promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which the Borrower shall have filed with the Securities and Exchange Commission;
(f)    except for matters which could not reasonably be expected to have a
Material Adverse Effect, if an ERISA Event occurs, a certificate of a Financial
Officer of the Borrower setting forth details as to such occurrence and the
action, if any, which the Borrower or applicable ERISA Affiliate is required or
proposes to take; and
(g)    from time to time such additional information regarding the financial
position or business of the Borrower and its Subsidiaries as the Administrative
Agent, at the request of any Lender, may reasonably request.
Information required to be delivered pursuant to subsections ‎(a), ‎(b) and ‎(e)
of this ‎Section 5.01 shall be deemed to have been delivered if such
information, or one or more annual or quarterly or other reports or proxy
statements containing such information shall have been posted and available on
the website of the SEC at http://www.sec.gov or on the website of the Borrower
at www.zoetis.com.
Section 5.02    Inspection of Property, Books and Records. The Borrower will
keep, and will cause each of its Subsidiaries to keep, proper books of record
and account in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities; and will,
upon reasonable prior notice (or without notice during the continuance of an
Event of Default), permit agents and representatives of the Administrative Agent
and each Lender to, during regular business hours, (i) visit and inspect their
respective properties, (ii) inspect and make reasonable extracts from and copies
of their respective books and records and (iii) discuss, subject to reasonable
availability, with their respective principal officers and auditors their
respective affairs, finances and accounts, all at the expense of such Lender or
the Administrative Agent, as the case may be, or, if such visit or other action
is during the continuance of an Event of Default, at the expense of the
Borrower.
Section 5.03    Existence; Nature of Business. (a) The Borrower will, and will
cause each of its Subsidiaries to, preserve and keep in full force and effect
its corporate or other legal existence and all licenses and permits necessary to
the proper conduct of its business, except that the foregoing shall not (i)
prevent any transaction permitted by ‎Section 6.02 or (ii) require the
preservation of the legal existence of any Subsidiary or of any such license or
permit the nonpreservation of which could not reasonably be expected to have a
Material Adverse Effect.
(a)    Neither the Borrower nor any of its Subsidiaries will engage in any
business if, as a result, the general nature of the business, taken on a
consolidated basis, which would then be principally engaged in by the Borrower
and its Subsidiaries would be substantially changed from the general nature of
the business engaged in by the Borrower and its Subsidiaries on the Closing Date
and similar or related businesses or businesses ancillary or complementary
thereto.
Section 5.04    Payment of Obligations. Except to the extent the failure to do
so could not reasonably be expected to result in a Material Adverse Effect, the
Borrower shall pay and


43
    
    

--------------------------------------------------------------------------------





discharge, and cause each Subsidiary to pay and discharge, before the same shall
become delinquent, (i) all Taxes imposed upon it or upon its property or assets
and (ii) all lawful claims that, if unpaid, might result in a Lien upon its
property or assets; provided, however, that neither the Borrower nor any
Subsidiary shall be required to pay or discharge any such Tax or claim that is
being contested in good faith and by proper proceedings and as to which adequate
reserves are being maintained in accordance with GAAP.
Section 5.05    Maintenance of Properties; Insurance. Except where the failure
to do so could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, the Borrower shall, and shall cause each of its
Subsidiaries to, (a) keep and maintain all property or assets material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, and (b) maintain insurance (if not self-insured for such risk),
with financially sound and reputable insurance companies, in such amounts and
against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations or
substantially consistent with past practices of the Borrower and its
Subsidiaries.
Section 5.06    Compliance with Laws. The Borrower shall, and shall cause each
of its Subsidiaries to, comply, in all material respects, with all Laws, rules,
regulations and Orders of any Governmental Authority applicable to it or its
property or assets, except where (a) the necessity of compliance therewith is
contested in good faith by appropriate proceedings or (b) noncompliance
therewith, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. The Borrower will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.
Section 5.07    Use of Proceeds. The Borrower shall use the proceeds of the
Loans solely for working capital and other general corporate purposes, including
funding a portion of the purchase price of the acquisition of Abaxis, Inc.
ARTICLE 6    
NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:
Section 6.01    Mergers; Fundamental Changes. The Borrower will not merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or sell, transfer, lease or otherwise Dispose of, and
will not permit any Subsidiary to sell, transfer, lease or otherwise Dispose of,
(in one transaction or in a series of transactions) all or substantially all of
the property or assets of the Borrower and its Subsidiaries taken as a whole (in
each case, whether now owned or hereafter acquired), or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing or would result therefrom (i)
any Person may merge into or consolidate with the Borrower in a transaction in
which the Borrower is the surviving corporation and (ii) any


44
    
    

--------------------------------------------------------------------------------





Subsidiary may liquidate or dissolve if (A) the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower, and (B) such liquidation or dissolution is not materially
disadvantageous to the Lenders.
Section 6.02    Limitations on Liens. The Borrower will not, and will not permit
any of its Subsidiaries to, create or incur, or suffer to be incurred or to
exist, any Lien on its property or assets, whether now owned or hereafter
acquired, or upon any income or profits therefrom, except:
(a)    Permitted Liens;
(b)    any Lien existing on any property prior to the acquisition thereof by the
Borrower or any Subsidiary (or prior to the time the Person owning such property
or asset becomes a Subsidiary); provided that such Lien is not created in
contemplation of or in connection with such transaction;
(c)    Liens securing Debt of the Borrower or any Subsidiary incurred to finance
the acquisition of fixed or capital assets; provided that (i) such Liens do not
encumber any property other than the property financed by such Debt and (ii)
such Liens are incurred not later than 180 days after such acquisition;
(d)    any Permitted Refinancing of any of the foregoing Secured Debt;
(e)    Liens securing Intercompany Debt;
(f)    Liens securing Secured Debt permitted under ‎Section 6.03; and
(g)    Liens securing Permitted Securitization Financings permitted by ‎Section
6.04.
Section 6.03    Priority Indebtedness. The Borrower will not at any time permit
(a) the aggregate outstanding principal amount of Secured Debt (other than
Secured Debt secured only by Liens permitted under paragraphs ‎(a) through ‎(e)
and ‎(g) of ‎Section 6.02) plus (a) all other Debt of all Subsidiaries (other
than Intercompany Debt and Secured Debt), all determined on a Consolidated basis
and without duplication, to exceed 15% of Consolidated Net Tangible Assets, all
calculated as of the last day of each fiscal quarter of the Borrower.
Section 6.04    Permitted Securitization Financings. The Borrower will not, and
will not permit any of its Subsidiaries to, incur or at any time be liable with
respect to any Securitization Financings other than Permitted Securitization
Financings with an aggregate Securitization Financing Amount at any date not to
exceed $500,000,000.
Section 6.05    Financial Covenants. (a) The Leverage Ratio as of the last day
of any fiscal quarter shall not exceed 3:50:1.00; provided that, upon the
Administrative Agent’s receipt of a Material Acquisition Notice, the Leverage
Ratio as of the last day of any fiscal quarter for the period beginning on the
Consummation Date and continuing through the fourth full consecutive fiscal
quarter ended immediately following the Consummation Date shall not exceed
4.00:1.00; provided, further that for the first two fiscal quarters ended
immediately following the


45
    
    

--------------------------------------------------------------------------------





fourth full consecutive fiscal quarter ended after any Consummation Date, the
Leverage Ratio shall not exceed 3.50:1.00.
(b)    The Interest Coverage Ratio shall not for any period of four consecutive
fiscal quarters be less than 3.50:1.00. For purposes of determining compliance
with this paragraph prior to the completion of four full fiscal quarters
commencing subsequent to the Closing Date, computation shall be based on
annualized amounts determined with reference to any full fiscal quarter
commencing and ending after the Closing Date.
Section 6.06    Limitations on Use of Proceeds. The Borrower will not request
any Borrowing, and the Borrower shall not use, directly or indirectly, the
proceeds of any Borrowing (A) in violation of any Anti-Corruption Laws, or (B)
for the purpose of funding, financing or facilitating any activities, business
or transactions of or with any Sanctioned Person, or in any Sanctioned Country,
to the extent such activities, businesses or transactions would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or in
a European Union member state or in the United Kingdom.
ARTICLE 7    
EVENTS OF DEFAULT
Section 7.01    Events of Default. If one or more of the following events
(herein called “Events of Default”) shall occur and be continuing:
(a)    the Borrower shall default in the payment of any principal of any Loan
when due; or
(b)    the Borrower shall default in the payment of any interest on any Loan
hereunder, any fee payable pursuant to ‎Section 2.08 or any other amount payable
under any Loan Document, and such default shall continue for three Business
Days; or
(c)    any representation, warranty or certification made or deemed made in any
Loan Document, by or on behalf of the Borrower, or any certificate or other
document furnished to the Administrative Agent or any Lender pursuant to the
provisions hereof or of any other Loan Document, shall prove to have been false
or misleading as of the time made or furnished in any material respect; or
(d)    the Borrower or any Subsidiary shall default in the performance of (i)
any of its obligations contained in ‎Section 5.01(d), ‎Section 5.03(a) (with
respect to the Borrower only) or ‎Article 6 or (ii) any of its other obligations
under this Agreement or any other Loan Document and such default shall continue
unremedied for a period of 30 days after written notice thereof to the Borrower
by the Administrative Agent; or
(e)    the Borrower or any Subsidiary shall fail to pay any principal of any
Debt in an amount of at least $100,000,000 in the aggregate for the Borrower and
all Subsidiaries (the “Requisite Amount”) (but excluding Debt outstanding
hereunder), when the same becomes due








46
    
    

--------------------------------------------------------------------------------





and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or
(f)    the Borrower or any Subsidiary shall fail to observe or perform any term,
covenant or condition on its part to be observed or performed under any
agreement or instrument relating to any Debt in the Requisite Amount, when
required to be observed or performed, and such failure shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such failure is to accelerate, or permit the acceleration of, the
maturity of such Debt or such Debt has been accelerated; or any such Debt shall
be required to be prepaid, defeased, purchased or otherwise acquired by the
Borrower or any Subsidiary (other than by a regularly scheduled required
prepayment or redemption and other than Secured Debt that becomes due as a
result of the voluntary transfer of assets securing such Debt), prior to the
stated maturity thereof; or
(g)    any final judgment or Order for the payment of money in excess of the
Requisite Amount shall be rendered against the Borrower or any Material
Subsidiary and there shall be any period of 30 consecutive days during which a
stay of enforcement of any such unsatisfied judgment or Order, by reason of
bonding, a pending appeal or otherwise, shall not be in effect, provided,
however, that any such judgment or Order shall not be an Event of Default under
this ‎Section 7.01(g) if and for so long as (i) the amount of such judgment or
Order is covered by a valid and binding policy of insurance between the
defendant and the insurer covering payment thereof and (i) such insurer has been
notified of, and has not disputed the claim made for payment of, the amount of
such judgment or Order; or
(h)    the Borrower or any ERISA Affiliate shall incur liability that would
reasonably be expected to have a Material Adverse Effect as a result of one or
more of the following: (i) the occurrence of any ERISA Event; (ii) the partial
or complete withdrawal of the Borrower or an ERISA Affiliate from a
Multiemployer Plan; or (iii) the termination of a Multiemployer Plan; provided,
however, that no Default under this ‎Section 7.01(h) shall be deemed to have
occurred if the Borrower or such ERISA Affiliate shall have made arrangements
satisfactory to the Required Lenders to discharge or otherwise satisfy such
liability (including the posting of a bond or other security); or
(i)    the Borrower or any Material Subsidiary shall (i) apply for or consent to
the appointment of, or the taking of possession by, a receiver, custodian,
trustee or liquidator of itself or of all or a substantial part of its property
or assets, (ii) make a general assignment for the benefit of its creditors,
(iii) commence a voluntary case under the Bankruptcy Code, (iv) file a petition
seeking to take advantage of any other Law relating to bankruptcy, insolvency,
reorganization, winding up, or composition or readjustment of debts (in each
case, relative to its own creditors or Debts), (v) fail to controvert in a
timely and appropriate manner, or acquiesce in writing to, any petition filed
against it in an involuntary case under the Bankruptcy Code, or (vi) take any
corporate action for the purpose of effecting any of the foregoing; or
(j)    a proceeding or case shall be commenced, without the application or
consent of the Borrower or any Material Subsidiary, in any court of competent
jurisdiction, seeking (i) its liquidation, reorganization, dissolution or
winding up, or the composition or readjustment of its


47
    
    

--------------------------------------------------------------------------------





Debts, (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of the Borrower or such Material Subsidiary or of all or any substantial
part of its property and assets, or (iii) similar relief in respect of the
Borrower or such Material Subsidiary under any Law relating to bankruptcy,
insolvency, reorganization, winding up, or composition or adjustment of debts,
and such proceeding or case shall continue undismissed, or an Order, judgment or
decree approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of 60 days; or an Order for relief against
the Borrower or such Material Subsidiary shall be entered in an involuntary case
under the Bankruptcy Code; or
(k)    a Change of Control shall occur;
THEREUPON: (i) in the case of an Event of Default that has occurred and is
continuing other than one referred to in clause ‎(i) or ‎(j) of this ‎Section
7.01 with respect to the Borrower, the Administrative Agent (A) shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Borrower, cancel the Commitments and (B) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
principal amount of, and the accrued interest on, the Loans then outstanding and
all other amounts payable by the Borrower hereunder and under the other Loan
Documents to be forthwith due and payable, whereupon such amounts shall be
immediately due and payable without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by the
Borrower; and (ii) in the case of the occurrence of an Event of Default referred
to in clause ‎(i) or ‎(j) of this ‎Section 7.01 with respect to the Borrower,
the Commitments shall be automatically cancelled and the principal amount of,
and the accrued interest on, the Loans then outstanding and all other amounts
payable by the Borrower hereunder and under the other Loan Documents shall
become automatically due and payable without presentment, demand, protest or
other formalities of any kind, all of which are hereby expressly waived by the
Borrower.
ARTICLE 8    
THE ADMINISTRATIVE AGENT
Section 8.01    Authorization and Action.
(a)    Each Lender hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors to
serve as Administrative Agent under the Loan Documents, and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent by the terms hereof, together with such powers as
are reasonably incidental thereto. Without limiting the foregoing, each Lender
hereby authorizes the Administrative Agent to execute and deliver and to perform
its obligations under each of the Loan Documents to which the Administrative
Agent is a party and to exercise all rights, powers and remedies that the
Administrative Agent may have under such Loan Documents.
(b)    As to any matters not expressly provided for by this Agreement and the
other Loan Documents (including enforcement or collection of the Notes), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the written
instructions of the Required Lenders (or such other number or percentage of the


48
    
    

--------------------------------------------------------------------------------





Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in ‎Section
9.03), and such instructions shall be binding upon all Lenders and all holders
of Notes; provided, however, that the Administrative Agent shall not be required
to take any action that (i) the Administrative Agent in good faith believes
exposes it to personal liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders or (ii) is contrary to this
Agreement or any other Loan Document or applicable Law. The Administrative Agent
agrees to give to each Lender prompt notice of each written notice of borrowing,
repayment, prepayment or Event of Default given to it by the Borrower pursuant
to the terms of this Agreement or the other Loan Documents, including any action
that may be in violation of the automatic stay under any requirement of law
relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower, any Subsidiary or any Affiliate of any
of the foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.
(c)    In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
except to the limited extent provided in ‎Section 9.06(e), and its duties are
entirely administrative in nature. The Administrative Agent does not assume and
shall not be deemed to have assumed any obligation or duty or any other
relationship as the agent, fiduciary or trustee of or for any Lender other than
as expressly set forth herein and in the other Loan Documents, regardless of
whether a Default or an Event of Default has occurred and is continuing (and it
is understood and agreed that the use of the term “agent” (or any similar term)
herein or in any other Loan Document with reference to the Administrative Agent
is not intended to connote any fiduciary duty or other implied (or express)
obligations arising under agency doctrine of any applicable law, and that such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties); additionally,
each Lender agrees that it will not assert any claim against the Administrative
Agent based on an alleged breach of fiduciary duty by the Administrative Agent
in connection with this Agreement and the transactions contemplated hereby.
(d)    The Administrative Agent may perform any of its duties under any Loan
Document by or through its agents or employees.
(e)    The Joint Lead Arrangers and the Persons named on the cover page hereof
as Syndication Agents or Bookrunners shall have no obligations or duties
whatsoever in such capacity under this Agreement and shall incur no liability
hereunder in such capacity.


49
    
    

--------------------------------------------------------------------------------





Section 8.02    Administrative Agent’s Reliance, Etc.
(a)    Neither the Administrative Agent nor any of its Affiliates or any of
their respective directors, officers, agents or employees shall (i) be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement or any other Loan Document, except for its or their own
gross negligence or willful misconduct (as determined by a final, non-appealable
judgment of a court of competent jurisdiction) or (ii) responsible in any manner
to any of the Lenders for any recitals, statements, representations or
warranties made by the Borrower or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Loan Document or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or for any failure of
the Borrower to perform its obligations hereunder or thereunder.
(b)    The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth in any Loan Document or the occurrence of any Default,
(iv) the sufficiency, validity, enforceability, effectiveness or genuineness of
any Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in ‎Article 4 or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent.
(c)    Without limitation of the generality of the foregoing, the Administrative
Agent: (i) may treat the payee of any Note as the holder thereof until the
Administrative Agent receives and accepts an Assignment and Acceptance entered
into by the Lender that is the payee of such Note, as assignor, and an Eligible
Assignee, as assignee, as provided in ‎Section 9.06; (ii) may rely on the
Register to the extent set forth in ‎Section 9.06(e); (iii) may consult with
legal counsel (including counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (iv) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement or any other Loan Document; (v) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or any other Loan
Document on the part of the Borrower, as to the financial position of the
Borrower or as to the existence or possible existence of any Default or to
inspect the property (including the books and records) of the Borrower or any of
its Subsidiaries; (vi) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
(vii) in determining compliance with any condition hereunder to the making of a
Loan,


50
    
    

--------------------------------------------------------------------------------





that by its terms must be fulfilled to the satisfaction of a Lender, may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender sufficiently
in advance of the making of such Loan and (viii) shall be entitled to rely on,
and shall incur no liability under or in respect of this Agreement or any other
Loan Document by acting upon, any notice, consent, certificate or other
instrument or writing (which may be by facsimile transmission, Internet or
intranet website posting, any electronic messaging system or other distribution)
believed by it to be genuine and signed, sent or otherwise authenticated by the
proper party or parties.
Section 8.03    Barclays and Affiliates. With respect to its Commitment, the
Revolving Loans made by it and the Note issued to it, Barclays shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though it were not the Administrative Agent; and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated, include Barclays in
its individual capacity. Barclays and its Affiliates (including their respective
directors, officers, agents or employees) may accept deposits from, lend money
to, act as trustee under indentures of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with,
the Borrower, any Subsidiary and any Person who may do any kind of banking,
trust or other business with or own securities of the Borrower or any
Subsidiary, all as if Barclays were not the Administrative Agent and without any
duty to account therefor to the Lenders.
Section 8.04    Lender Credit Decision. Each Lender acknowledges that it shall,
independently and without reliance upon the Administrative Agent, any Joint Lead
Arranger or any other Lender, conduct its own independent investigation of the
financial position and affairs of the Borrower in connection with the making and
continuance of the Loans. Each Lender also acknowledges that it shall,
independently and without reliance upon the Administrative Agent, any Joint Lead
Arranger or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and other Loan Documents.
Except for the documents expressly required by any Loan Document to be
transmitted by the Administrative Agent to the Lenders, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of the Borrower or any
Affiliate of the Borrower that may come into the possession of the
Administrative Agent or any Affiliate thereof or any employee or agent of any of
the foregoing.
Section 8.05    Indemnification. Each Lender agrees to indemnify the
Administrative Agent and its Related Parties (to the extent not reimbursed by
the Borrower and ratably according to the respective amount of such Lender’s
Commitment (or, if this indemnity under this paragraph is sought after the
termination of the Commitments, such Lender’s Commitment as most recently in
effect)), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses and disbursements
(including fees, expenses and disbursements of financial and legal advisors) of
any kind or nature whatsoever that may be imposed on, incurred by, or asserted
against, the Administrative Agent or any of its Related Parties in any way
relating to or arising out of this Agreement or the other Loan Documents or any
action taken or omitted by the Administrative Agent under this Agreement or the
other Loan Documents; provided, however, that no Lender shall be liable for any
portion of such liabilities,


51
    
    

--------------------------------------------------------------------------------





obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s or such
Related Party’s gross negligence or willful misconduct (as determined in a final
and non-appealable judgment of a court of competent jurisdiction). Without
limiting the foregoing, each Lender agrees to reimburse the Administrative Agent
promptly upon demand for its ratable share of any out-of-pocket expenses
(including fees, expenses and disbursements of financial and legal advisors)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of its rights or responsibilities under, this Agreement or the
other Loan Documents, to the extent that the Administrative Agent is not
reimbursed for such expenses by the Borrower or another Borrower.
Section 8.06    Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Administrative Agent, subject to, if no Default shall
have occurred and be continuing, the approval of the Borrower (which approval
shall not be unreasonably withheld). If no successor Administrative Agent shall
have been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which shall be a
commercial bank organized or licensed under the Laws of the United States of
America or of any State thereof and having a combined capital and surplus of at
least $500,000,000, subject to, if no Default shall have occurred and be
continuing, the approval of the Borrower (which approval shall not be
unreasonably withheld). In addition and without any obligation on the part of
the retiring Administrative Agent to appoint, on behalf of the Lenders, a
successor Administrative Agent, the retiring Administrative Agent may at any
time upon or after the end of such 30-day period, notify the Borrower and the
Lenders that no qualifying Person has accepted appointment as successor
Administrative Agent and the effective date of such retiring Administrative
Agent’s resignation (which effective date shall be no earlier than three
Business Days after the date of such notice). Upon the resignation effective
date established in such notice and regardless of whether a successor
Administrative Agent has been appointed and accepted such appointment, the
retiring Administrative Agent’s resignation shall nonetheless become effective
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations as Administrative Agent hereunder and under the other Loan
Documents and (i) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement
(if not already discharged therefrom as provided above in this paragraph). Prior
to any retiring Administrative Agent’s resignation hereunder as Administrative
Agent, the retiring Administrative Agent shall take such action as may be
reasonably necessary to assign to the successor Administrative Agent its rights
as Administrative Agent under the Loan Documents. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the


52
    
    

--------------------------------------------------------------------------------





provisions of this ‎Article 8 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement.
Section 8.07    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and each Joint Lead
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower, that at least one of the following is and
will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84‑14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (A)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (A) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (A) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause ‎(i) in the immediately preceding clause
‎(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause ‎(a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each


53
    
    

--------------------------------------------------------------------------------





Joint Lead Arranger and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that:
(i)    none of the Administrative Agent or any Joint Lead Arranger or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto);
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations);
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder; and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any Joint Lead Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Commitments or this Agreement.
(c)    The Administrative Agent and each Joint Lead Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Commitments and this Agreement, (i) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (i) may receive fees
or other payments in connection with the transactions contemplated hereby, the
Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.


54
    
    

--------------------------------------------------------------------------------





ARTICLE 9    
MISCELLANEOUS
Section 9.01    No Waiver; Remedies. No failure to exercise or delay in
exercising any right, power or privilege in respect of this Agreement or any
other Loan Document will be presumed to operate as a waiver, and no single or
partial exercise of any right, power or privilege in respect of this Agreement
or any other Loan Document will be presumed to preclude any subsequent or
further exercise, of that right, power or privilege or the exercise of any other
right, power or privilege. The remedies provided herein are cumulative and not
exclusive of any remedies provided by Law.
Section 9.02    Notices, Etc. (a) Notices Generally. All notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission) and mailed, transmitted or delivered, if to the
Borrower, at its address at Zoetis Inc., 10 Sylvan Way, Parsippany, NJ 07054,
Email: LegalNotices@zoetis.com; if to any Lender, at its address for notices
recorded by the Administrative Agent in the Register; and if to the
Administrative Agent, at its address at Barclays Bank PLC, 745 Seventh Avenue,
New York, NY 10019 USA, Attn: Patrick Shields, Phone: (212) 526-9531; Email:
Patrick.Shields@barclays.com (with a copy to Barclays Bank PLC, 745 Seventh
Avenue, New York, NY 10019 USA; Phone: (212) 526-9531; Attn: Bank Debt
Management; Email: ltmny@barclays.com); or, as to the Borrower or the
Administrative Agent, at such other address as shall be designated by such party
in a written notice to the other parties and, as to each other party, at such
other address as shall be designated by such party in a written notice to the
Borrower and the Administrative Agent. Without prejudice to clause (b)(iv)
below, each such notice or communication will be deemed effective: (i) if in
writing and delivered in person or by courier, on the date it is delivered; (ii)
if sent by facsimile transmission or electronic mail, on the date that
transmission is received by a responsible employee of the recipient in legible
form (it being agreed that the burden of proving receipt will be on the sender
and will not be met by a transmission report generated by the sender’s facsimile
machine); or (iii) if sent by certified or registered mail (airmail, if
overseas) or the equivalent (return receipt requested), on the date that mail is
delivered or its delivery is attempted, except that notices and communications
to the Administrative Agent pursuant to ‎Article 2, ‎3 or ‎8 shall not be
effective until received by the Administrative Agent. Delivery by facsimile or
electronic mail of an executed counterpart of any amendment or waiver of any
provision of this Agreement or any of the other Loan Documents or of any Exhibit
hereto to be executed and delivered hereunder shall be effective as delivery of
a manually executed counterpart thereof.
(a)    Electronic Communications.
(i)    Delivery of Communications by the Borrower. The Borrower agrees that,
unless otherwise requested by the Administrative Agent, it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
the other Loan Documents, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (A) relates to a request for a new, or a
Conversion of an existing, Borrowing (including any election of an interest rate
or Interest Period relating thereto), (B) relates to the payment of any
principal or other amount due under this Agreement prior to the scheduled date
therefor, (C) provides notice of any Default under this Agreement, (D) is
required to be delivered to satisfy any condition precedent in ‎Article 3 or (E)
initiates or responds to legal process (all such non-excluded information being
referred to herein collectively as the


55
    
    

--------------------------------------------------------------------------------





“Communications”), by transmitting the Communications in an electronic/soft
medium (provided such Communications contain any required signatures) in a
format acceptable to the Administrative Agent to Patrick.Shields@barclays.com
(with a copy to ltmny@barclays.com) or such other e-mail address designated in
writing by the Administrative Agent from time to time.
(ii)    Use of Web Platforms. Each party hereto agrees that the Administrative
Agent may make the Communications available to the Lenders by posting the
Communications on IntraLinks or another similar website reasonably acceptable to
the Borrower, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third party website or whether sponsored by the
Administrative Agent) (the “Platform”). Nothing in this ‎Section 9.02 shall
prejudice the right of the Administrative Agent to make the Communications
available to the Lenders in any other manner specified in this Agreement. Each
party hereto agrees that the Administrative Agent may, but (except as may be
required by applicable Law) shall not be obligated to, store the Communications
on the Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.
(iii)    E-mail Notification to Lenders. Each Lender agrees (unless separate
arrangements have been made with the Administrative Agent) that e-mail notice to
it (at the address provided pursuant to the next sentence and deemed delivered
as provided in the next paragraph) specifying that Communications have been
posted to the Platform shall constitute effective delivery of such
Communications to such Lender for purposes of this Agreement. Each Lender agrees
(A) to notify the Administrative Agent in writing (including by electronic
communication) from time to time to ensure that the Administrative Agent has on
record an effective e-mail address for such Lender to which the foregoing notice
may be sent by electronic transmission, and (B) that the foregoing notice may be
sent to such e-mail address.
(iv)    Presumption as to Delivery of E-mail. Each party agrees that any
electronic communication referred to in this ‎Section 9.02 shall be deemed
delivered upon the posting of a record of such communication as “received” in
the e-mail system of the recipient; provided that if such communication is not
so received during normal business hours, such communication shall be deemed
delivered at the opening of business on the next Business Day.
(v)    Waiver of Responsibility. Each party acknowledges that (A) although the
Platform and its primary web portal are secured with generally-applicable
security procedures and policies implemented or modified by the Administrative
Agent from time to time (including, as of the Closing Date, a dual firewall and
a User ID/Password Authorization System) and the Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Platform only on a deal-by-deal basis, the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution (and each party assumes the
risks of such distribution), (B) the Communications and the Platform are
provided “as is” and “as available,” (C) none of the Administrative Agent, its
Affiliates nor any of their respective officers, directors, employees, members,
trustees, agents, sub-agents, advisors or representatives (collectively, the
“Barclays Parties”) warrants the adequacy, accuracy or completeness of the
Communications or the Platform, and each Barclays Party expressly disclaims
liability for errors or omissions in any Communications or the Platform, and (D)
no warranty of any kind, express, implied or statutory, including any warranty
of


56
    
    

--------------------------------------------------------------------------------





merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any
Barclays Party in connection with any Communications or the Platform.
Section 9.03    Amendments, Etc.
(a)    No amendment or waiver of any provision of this Agreement or the other
Loan Documents, nor consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that no
amendment, waiver or consent shall (b) increase the Commitment of any Lender, or
subject any Lender to any additional obligations, without the prior written
consent of such Lender, (c) reduce the principal of, or interest (or the rate of
interest) on, the Loans of any Lender, or any fees (or the rate at which they
accrue) or other amounts payable hereunder to any Lender, without the prior
written consent of such Lender, (d) alter the manner in which Commitment
reductions or payments or prepayments of principal, interest or other amounts
hereunder shall be applied as among the Lenders without the prior written
consent of all Lenders directly affected thereby, (e) postpone any date fixed
for any payment of principal of, or interest on, the Loans of any Lender, or any
fees or other amounts payable hereunder to any Lender, without the prior written
consent of such Lender, (f) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Loans, that shall be required for the
Lenders or any of them to take any action hereunder without the prior written
consent of all Lenders affected thereby, (g) amend ‎Section 2.15 or this
‎Section 9.03 without the prior written consent of all Lenders adversely
affected thereby, (h) extend the commitment period of any Lender or amend the
definition of “Commitment Termination Date” with respect to any Lender, without
the prior written consent of such Lender or (h) amend the definition of
“Applicable Percentage” without the prior written consent of all Lenders
affected thereby; provided, further that no amendment, waiver or consent shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent under any Loan Document without the prior written consent of the
Administrative Agent; provided, further, that the Administrative Agent may, with
the written consent of the Borrower, amend, modify or supplement this Agreement
to cure any ambiguity, omission, defect or inconsistency, so long as such
amendment, modification or supplement does not adversely affect the rights of
any Lender. Notwithstanding the foregoing, any amendment to the Pricing Grid
pursuant to the final paragraph of Annex I shall not require the written consent
of any Lender, but shall require the written consent of the Borrower and the
Administrative Agent only.
(b)    For the avoidance of doubt, and notwithstanding any provision in this
Agreement to the contrary, it shall not be necessary to obtain the consent or
approval of any Lender to


57
    
    

--------------------------------------------------------------------------------





effectuate, pursuant to ‎Section 2.21, the conversion of any Revolving Loans
into Term Loans and therewith extend the Maturity Date for such Term Loans to
the first anniversary of the Commitment Termination Date.
Section 9.04    Costs and Expenses; Indemnity. (a) The Borrower agrees to pay,
promptly following demand therefor, all reasonable and documented out-of-pocket
costs and expenses of the Administrative Agent and the Joint Lead Arrangers in
connection with the syndication of the credit facility provided for herein and
the preparation, execution, delivery, administration, modification and amendment
of this Agreement, the other Loan Documents and the other documents to be
delivered hereunder and thereunder, including the reasonable and documented fees
and expenses of counsel for the Administrative Agent with respect thereto and
with respect to advising the Administrative Agent as to its rights and
responsibilities under this Agreement with respect to issues arising after the
date hereof and relating specifically to this Agreement. The Borrower further
agrees to periodically pay, promptly following demand therefor, all reasonable
and documented out-of-pocket costs and expenses of the Administrative Agent and
the Lenders, if any (including reasonable and documented counsel fees and
expenses), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement, the other Loan Documents and
the other documents to be delivered hereunder, including reasonable and
documented fees and expenses of counsel for the Administrative Agent and each
Lender in connection with the enforcement of rights under this ‎Section 9.04(a).
Notwithstanding the foregoing, nothing in this ‎Section 9.04(a) shall require
the Borrower to reimburse the Administrative Agent, any Joint Lead Arranger or
any Lender for Taxes or Additional Costs paid pursuant to ‎Section 2.16.
(b)    If any payment or prepayment of principal of, or Conversion of, any
Eurodollar Rate Loan is made by the Borrower to or for the account of a Lender
other than on the last day of the Interest Period for such Loan as a result of
(i) a payment pursuant to this Agreement or a Conversion pursuant to ‎Section
2.11, ‎2.13 or ‎2.17, (ii) [reserved], (iii) a payment by an Eligible Assignee
to a Lender other than on the last day of the Interest Period for such Loan upon
an assignment of rights and obligations under this Agreement pursuant to
‎Section 9.06 as a result of a demand by the Borrower pursuant to ‎Section
9.06(a) or ‎9.06(c), (iv) acceleration of the maturity of the Loans pursuant to
‎Article 7, (v) any payment on the Commitment Termination Date with respect to
any Loans for which the Interest Period is deemed to end on such Commitment
Termination Date pursuant to clause ‎(i) of the definition of “Interest Period”
or (i) any other reason, or if the Borrower shall fail to effect any Borrowing
of a Loan (other than a Base Rate Loan) on the date specified for such Borrowing
in the related Borrowing request (including by reason of the failure of any
applicable condition set forth in ‎Article 3 to be satisfied), or if the
Borrower shall fail to prepay any Eurodollar Rate Loan after notice has been
given to any Lender pursuant to ‎Section 2.13 (regardless of whether such notice
may be revoked under ‎Section 2.13 and is revoked in accordance therewith), then
the Borrower shall, within 10 days following demand by such Lender (with a copy
of such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender any amounts required to compensate such Lender for
any additional losses, costs or expenses that it may reasonably incur as a
result of such payment, prepayment or Conversion, or failure to borrow or
prepay, including any loss (resulting from any interest rate differentials,
excluding loss of anticipated margin), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such Loan. Determinations by a Lender for purposes of this
‎Section 9.04(b) of any loss, cost or expense shall be conclusive and binding
for all purposes, provided that


58
    
    

--------------------------------------------------------------------------------





such determinations are made on a reasonable basis. Any Lender requesting
compensation under this ‎Section 9.04(b) will furnish the Borrower with a
certificate setting forth the basis and amount of such request for compensation.
Notwithstanding the foregoing, nothing in this ‎Section 9.04(b) shall require
the Borrower to reimburse the Administrative Agent, any Joint Lead Arranger or
any Lender for Taxes or Additional Costs paid pursuant to ‎Section 2.16.
(c)    The Borrower shall indemnify the Administrative Agent, each Joint Lead
Arranger, and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) on demand against, and
hold each Indemnitee harmless from, any and all obligations, losses, claims,
damages, penalties, actions, judgments, suits, costs, liabilities and related
expenses, including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the transactions contemplated hereby, (ii) any Loan or
the use of the proceeds therefrom, or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing
(including any such action, proceeding or investigation brought by or against
any person, including stockholders, partners or other equity holders of the
Borrower), whether based on contract, tort or any other theory and in any
capacity regardless of whether any Indemnitee is a party thereto, in each case,
whether or not such investigation, litigation, claim or proceeding is brought by
the Borrower, any equity holders or creditors of the Borrower or an Indemnitee
and whether or not any such Indemnitee is otherwise a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such obligations, losses, claims, damages, penalties, actions, judgments,
suits, costs, liabilities or related expenses are determined by final and
nonappealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee in the
performance of its obligations under the Loan Documents; provided, however, that
in no event will such Indemnitee or such other parties have any liability for
any indirect, consequential, special or punitive damages in connection with or
as a result of such Indemnitee’s or such other parties’ activities related to
the Loan Documents and the Borrower hereby waives, releases and agrees not to
sue upon such claim or any such damages whether or not accrued or not known or
suspected to exist in its favor. If for any reason the foregoing indemnification
is unavailable to any Indemnitee or insufficient to hold it harmless, then the
Borrower will contribute to the amount paid or payable by such Indemnitee, as
the case may be, as a result of such loss, claim, damage, liability and related
expenses in such proportion as is appropriate to reflect the relative economic
interests of (i) the Borrower and their respective Affiliates, stockholders,
partners or other equity holders on the one hand and (ii) such Indemnitee on the
other hand in the matters contemplated by the Loan Documents as well as the
relative fault of (i) the Borrower and their respective Affiliates,
stockholders, partners or other equity holders and (ii) such Indemnitee with
respect to such loss, claim, damage or liability and any other relevant
equitable considerations.
(d)    Without prejudice to the survival of any other agreement of the Borrower
or the Lenders hereunder, the agreements and obligations of the Borrower
contained in Sections ‎2.16, ‎2.18 and this ‎Section 9.04, and the agreements
and obligations of each Lender under Sections ‎


59
    
    

--------------------------------------------------------------------------------





8.05 and ‎9.11, shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the Notes.
Section 9.05    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have been notified by each Initial Lender that
such Initial Lender has executed it and thereafter shall be binding upon and
inure to the benefit of the Borrower, the Administrative Agent and each Lender
and their respective successors and assigns, except that the Borrower shall have
no right to assign its rights hereunder or any interest herein without the prior
written consent of all Lenders (except Defaulting Lenders), which consent shall
not be unreasonably withheld or delayed, and any purported assignment without
such consent shall be null and void.
Section 9.06    Assignments and Participations. (a) Each Lender may assign to
one or more Persons all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment, the Loans owing to it
and any Notes held by it) with the consent of the Borrower (unless an Event of
Default shall have occurred and be continuing or the assignment is to a Lender
or an Affiliate of a Lender, in which case the consent of the Borrower shall not
be required and provided that if the consent of the Borrower to an assignment is
required hereunder, the Borrower shall be deemed to have consented to any
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received a written
request for its consent to such assignment) and the Administrative Agent, in
each case, which consent shall not be unreasonably withheld or delayed, and, if
demanded by the Borrower (pursuant to clause ‎(c) below), upon at least five
Business Days’ notice to such Lender and the Administrative Agent, shall assign
to one or more Persons all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment, the Loans owing to it
and any Notes held by it); provided that (i) each such assignment shall be of a
constant, and not a varying percentage of all rights and obligations under this
Agreement, (ii) except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Lender or in the case of an
assignment of all of a Lender’s rights and obligations under this Agreement, the
amount of the Commitment or Loan, as applicable, of the assigning Lender being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $10,000,000 or any whole multiple of $1,000,000 in excess thereof,
(iii) each such assignment shall be to an Eligible Assignee or an Affiliate of a
Lender of the type described in clause (y) of the second proviso below, (iv)
each such assignment made as a result of a demand by the Borrower shall comply
with clause ‎(c) below, (v) the parties to each such assignment (which shall not
include the Borrower) shall execute and deliver to the Administrative Agent, for
its acceptance and recording in the Register, an Assignment and Acceptance,
together with any Note subject to such assignment and a processing and
recordation fee of $3,500 and (i) the assignee, if not already a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire; provided
that the Borrower shall pay such processing and recordation fee if such
assignment occurs as a result of a demand by the Borrower pursuant to ‎Section
9.06(c)(i) or (ii); provided, further that no consents shall be required (x) in
the case of an assignment of the type described in clause ‎(g) below, or (y) in
the case of an assignment of a Commitment by a Lender to an Affiliate of such
Lender if the long term deposit rating of such Affiliate is no less than the
long term deposit rating of such Lender at the time of the assignment, subject
to reassignment by such Affiliate to such Lender if at any time it ceases to be
an Affiliate of such Lender and prior


60
    
    

--------------------------------------------------------------------------------





notification of any such assignment to the Borrower. Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Assignment and Acceptance, (x) the assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder and (y) the Lender assignor thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of ‎Section
2.16, ‎2.18 and ‎9.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment.
(b)    By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender (A) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto, other than the representation and warranty that it
owns the interest being assigned, free and clear of any liens or encumbrances,
and has taken all action necessary to consummate the transactions pursuant to
such Assignment and Acceptance; and (B) makes no representation or warranty and
assumes no responsibility with respect to the financial position of the Borrower
or the performance or observance by the Borrower of any of its obligations under
this Agreement or any other instrument or document furnished pursuant hereto;
and (ii) such assignee (A) represents and warrants that it has taken all action
necessary to consummate the transactions pursuant to such Assignment and
Acceptance; (B) confirms that it has received a copy of this Agreement, together
with copies of the most recent financial statements delivered pursuant to
Sections ‎5.01(a) or ‎5.01(b) (or, prior to the first such delivery, the Initial
Financial Statements) and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (C) agrees that it will, independently and without
reliance upon the Administrative Agent, any Arranger, such assigning Lender or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (D) confirms that it is an Eligible
Assignee; (E) appoints and authorizes the Administrative Agent to take such
action as administrative agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto; and (F) agrees that it will perform in accordance with their
terms all the obligations that by the terms of this Agreement are required to be
performed by it as a Lender.
Anything herein to the contrary notwithstanding, the Borrower shall not be
obligated to pay to any assignee any amounts under ‎Section 2.16 or ‎2.18 in
excess of the amount the Borrower would have been obligated to pay thereunder to
the assigning Lender in the absence of such assignment, unless such assignment
is made at a time when the circumstances giving rise to such greater payments
did not exist.


61
    
    

--------------------------------------------------------------------------------





(c)    Following (i) a demand by any Lender pursuant to, or the incurrence by
the Borrower of an obligation to make a payment pursuant to, ‎Section 2.16,
‎2.17 or ‎2.18, (ii) any Lender becoming a Defaulting Lender or (iii) in
connection with any proposed amendment, modification, waiver or termination
requiring the consent of all the Lenders or all affected Lenders, for which the
consent of the Required Lenders has been obtained, the failure of any Lender
whose consent is required but not obtained to vote in favor of such amendment,
modification, waiver or termination, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in ‎Section 9.06(a)), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (w) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld or delayed, (x) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees (giving effect to ‎Section 2.19 in the event such Lender
is a Defaulting Lender) and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (y) in the case of any
such assignment resulting from a claim or obligations under ‎Section 2.16, ‎2.17
or ‎2.18, such assignment will result in a reduction in such compensation or
payments and (z) no Default shall have occurred and be continuing. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
(d)    Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Notes subject to such assignment, the Administrative Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit A hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower. Within five Business Days after its receipt of such
notice, the Borrower, at its own expense, shall execute and deliver to the
Administrative Agent in exchange for the surrendered Note (which shall be marked
“cancelled” by the assigning Lender) a new Note to such Eligible Assignee in an
amount equal to the Commitment or Loan, as applicable, assumed by it pursuant to
such Assignment and Acceptance and, if the assigning Lender has retained a
Commitment or Loan, as applicable, hereunder, a new Note to the assigning Lender
in an amount equal to the Commitment or Loan, as applicable, retained by it
hereunder. Such new Notes shall be in an aggregate principal amount equal to the
aggregate principal amount of such surrendered Notes, shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of Exhibit B hereto.
(e)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at its address referred to
in ‎Section 9.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of, and the interest and principal amount of the
Loans owing to, each Lender from time to time (the “Register”). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is


62
    
    

--------------------------------------------------------------------------------





recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.
(f)    Each Lender may sell participations to one or more banks or other
entities (other than the Borrower or any of its Affiliates) (a “Participant”) in
or to all or a portion of its rights and/or obligations under this Agreement
(including all or a portion of its Commitment, the Loans owing to it and any
Notes held by it); provided that (i) such Lender’s obligations under this
Agreement (including its Commitment hereunder) shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) such Lender shall remain the holder of
any such Note for all purposes of this Agreement, (iv) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (v) no Participant under any such
participation shall have any right to approve any amendment or waiver of any
provision of this Agreement or any Note, or any consent to any departure by the
Borrower therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections ‎2.16 and ‎2.18
(subject to the requirements and limitations therein, including the requirements
under ‎Section 2.18(f) (it being understood that the documentation required
under ‎Section 2.18(f) shall be delivered to the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment;
provided that such Participant (A) agrees to be subject to the provisions of
‎Section 2.18(g) as if it had acquired its interest by assignment and (B) shall
not be entitled to receive any greater payment under ‎Section 2.16 or ‎2.18,
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
a register for the recordation of the names and addresses of each Participant
and the Commitment of, and the interest and principal amount of the Loans owing
to, each Participant from time to time (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations hereunder or under any other Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
(g)    Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time create a security interest in all or any portion of its
rights under this Agreement (including the Loans owing to it and the Notes held
by it) in favor of any Federal Reserve Bank or other Governmental Authority in
accordance with any regulation of the Federal Reserve or


63
    
    

--------------------------------------------------------------------------------





other Governmental Authority. No such assignment shall release any Lender from
its obligations hereunder.
Section 9.07    Governing Law. This Agreement and the other Loan Documents and
any claim, controversy or dispute arising under or related to this Agreement,
the Loan Documents, the relationship of the parties under any Loan Document,
and/or the interpretation and enforcement of the rights and duties of the
parties under any Loan Document shall be governed by, and construed in
accordance with, the law of the State of New York without regard to conflict of
laws principles thereof that would result in the application of any law other
than the law of the State of New York.
Section 9.08    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Agreement.
Section 9.09    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assignees.
Section 9.10    Captions. Captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.
Section 9.11    Confidentiality. (a) The Administrative Agent, each Joint Lead
Arranger and each Lender shall hold all non-public information regarding the
Borrower and its Subsidiaries and their business identified as such by the
Borrower and obtained by the Administrative Agent, such Joint Lead Arranger or
Lender, as the case may be, pursuant to the requirements hereof in accordance
with such Person’s customary procedures for handling confidential information of
such nature and only use such information in connection with its services to,
and its relationship with, the Borrower, provided that nothing herein contained
shall be construed to prevent the Administrative Agent or such Lender or Joint
Lead Arranger from disclosing such information (i) to any Affiliate of the
Administrative Agent or such Lender or Joint Lead Arranger or any officer,
director or employee or agent or any attorney or accountant for the
Administrative Agent or such Lender or Joint Lead Arranger that agrees to be
similarly bound, (ii) to any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation of any Commitments or Loans or any participations therein or by
any direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to the Borrower and its
obligations or to any credit insurance provider relating to the Borrower and its
obligations, in each case that agrees to be bound by the provisions of this
‎Section 9.11, (iii) pursuant to any subpoena or upon the Order of any court or
administrative agency or upon the request or demand of, or in connection with
any investigation, examination or audit by, any governmental agency or
authority, whether or not such request or demand shall have the force of Law,
upon notice to the Administrative Agent and the Lenders of such subpoena, Order,
request or demand (unless such notice is not legally permissible), provided
that, except with respect to any audit or examination


64
    
    

--------------------------------------------------------------------------------





conducted in the ordinary course by bank accountants or by any governmental bank
regulatory authority exercising examination or supervisory authority, the
Administrative Agent or such Lender or Joint Lead Arranger (as the case may be)
shall have used commercially reasonable efforts to provide prompt notice to the
Borrower (unless such notice is not legally permissible) of such subpoena,
Order, request or demand or such investigation, examination or audit so as to
enable the Borrower to seek a protective Order or other appropriate remedy and
thereafter discloses only the minimum information required to be disclosed in
order to comply with such subpoena, Order, request or demand of, or in
connection with such investigation, examination or audit, (iv) that has been
obtained from any Person that is not a party to this Agreement or an Affiliate
of any such party and who was not similarly bound so far as such Person was
aware, (v) to any rating agency when required by it, provided that, prior to any
disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to the Borrower
received by it from the Administrative Agent, any Joint Lead Arranger or any
Lender, (vi) on a confidential basis, to data service providers, including
league table providers, that serve the lending industry and (vii) in connection
with the exercise of any remedy hereunder. Said authorization to disclose is
subject to any federal or state securities Laws that reasonably require the
parties to keep some or all aspects of the transaction contemplated herein
confidential. Furthermore, nothing in this ‎Section 9.11 shall be construed as a
waiver of any applicable attorney client privilege or any privilege arising
under section 7525 of the Code or any duty of confidentiality on the part of any
attorney or accountant under any code of professional conduct that, in each
case, relates to communications with respect to the transactions contemplated
herein or the execution thereof.
Section 9.12    Jurisdiction, Service of Process, Etc. (a) Each of the parties
hereto hereby irrevocably and unconditionally submits, for itself and its
property and assets, to the exclusive jurisdiction of the Supreme Court of the
State of New York and of the United States District Court of the Southern
District of New York, in each case sitting in New York County, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any of the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto (subject, in the
case of the Administrative Agent and each Lender, to the last sentence of this
paragraph) hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding shall be heard and determined in any
such New York State court or, to the extent permitted by Law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
(b)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any action or proceeding arising
out of or relating to this Agreement or any of the other Loan Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in ‎Section 9.02. Nothing in this Agreement
or any other Loan


65
    
    

--------------------------------------------------------------------------------





Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
Section 9.13    Waiver of Jury Trial. EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
Section 9.14    [Reserved].
Section 9.15    USA PATRIOT Act and 31 C.F.R. § 1010.230. Each Lender hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act and
31 C.F.R. § 1010.230, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the names and addresses
of the Borrower and other information that will allow such Lender to identify
the Borrower in accordance with said Act and regulations.
Section 9.16    No Fiduciary Duty. The Administrative Agent, each Joint Lead
Arranger, each Lender and their Affiliates (collectively, solely for purposes of
this paragraph, the “Lenders”), may have economic interests that conflict with
those of the Borrower. The Borrower agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between the Lenders and the Borrower, its
stockholders or its affiliates. The Borrower acknowledges and agrees that (i)
the transactions contemplated by the Loan Documents are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Borrower, on the
other, (i) in connection therewith and with the process leading to such
transaction each of the Lenders is acting solely as a principal and not the
agent or fiduciary of the Borrower, its management, stockholders, creditors or
any other person, (i) no Lender has assumed an advisory or fiduciary
responsibility in favor of the Borrower with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Lender or any of its affiliates has advised or is currently advising the
Borrower on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Loan Documents and (i) the Borrower has
consulted its own legal and financial advisors to the extent it deemed
appropriate. The Borrower further acknowledges and agrees that it is responsible
for making its own independent judgment with respect to such transactions and
the process leading thereto. The Borrower agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Borrower, in connection with such transaction
or the process leading thereto.
Section 9.17    Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified in ‎Article 7 by the Required Lenders to
authorize the Administrative Agent to declare the Loans due and payable pursuant
to the provisions of ‎Article 7 and notice to the Borrower as required under
‎Article 7, each Lender and each Affiliate of a Lender is hereby authorized at
any time and from time to time, to the fullest extent permitted by Law, to set
off and apply any and all deposits


66
    
    

--------------------------------------------------------------------------------





(general or special, time or demand, provisional or final) at any time held and
other Debt at any time owing by such Lender or its Affiliates to or for the
credit or the account of the Borrower against any and all of the Obligations now
or hereafter existing whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and even though such Obligations
may be unmatured. Each Lender agrees promptly to notify the Borrower after any
such set-off and application made by such Lender or its Affiliates; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Lender under this ‎Section 9.17
are in addition to the other rights and remedies (including other rights of
set-off) that such Lender may have.
Section 9.18    Integration. This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent (in its capacity as such) constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under the Commitment Documents and any commitment advices submitted
by them (but do not supersede any other provisions of the Commitment Documents
that do not by the terms of such documents terminate upon the effectiveness of
this Agreement, all of which provisions shall remain in full force and effect,
except where such provisions conflict with any provision in this Agreement, in
which case the latter shall have effect).
Section 9.19    Acknowledgement and Consent to Bail-in of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[Remainder of Page Intentionally Left Blank]




67
    
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
ZOETIS INC.
By:
/s/ Glenn David
 
Name: Glenn David
 
Title: Executive Vice President, Chief Financial Officer







[Signature Page to Zoetis 364-Day Revolving Credit Agreement]
    


    

--------------------------------------------------------------------------------






BARCLAYS BANK PLC, as Administrative Agent and as a Lender
By:
/s/ Ronnie Glenn
 
Name: Ronnie Glenn
 
Title: Director







[Signature Page to Zoetis 364-Day Revolving Credit Agreement]
    


    
    

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as a Lender
By:
/s/ Joseph M. McShane
 
Name: Joseph M. McShane
 
Title: Vice President







[Signature Page to Zoetis 364-Day Revolving Credit Agreement]







--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as a Lender
By:
/s/ Yinghua Zhang
 
Name: Yinghua Zhang
 
Title: Director





[Signature Page to Zoetis 364-Day Revolving Credit Agreement]


    



--------------------------------------------------------------------------------






CITIBANK, N.A., as a Lender 
By:
/s/ Richard Rivera
 
Name: Richard Rivera
 
Title: Vice President





[Signature Page to Zoetis 364-Day Revolving Credit Agreement]


    



--------------------------------------------------------------------------------








MUFG BANK, LTD., as a Lender 
By:
/s/ Jaime Johnson
 
Name: Jaime Johnson
 
Title: Director





[Signature Page to Zoetis 364-Day Revolving Credit Agreement]


    



--------------------------------------------------------------------------------






ANNEX I

Pricing Grid
Level:
Ratings
(Moody’s/S&P):
Base Rate Margin
(% per annum)
Eurodollar Margin
(% per annum)
Facility Fee Rate
(% per annum)
Level 1
Greater than or equal to A3/A-
0.000
1.000
0.060
Level 2
Baa1/BBB+
0.125
1.125
0.080
Level 3
Baa2/BBB
0.250
1.250
0.100
Level 4
Baa3/BBB-
0.500
1.500
0.125
Level 5
Lower than Baa3/BBB-
0.750
1.750
0.150



In the event of split Ratings from Moody’s and S&P, the foregoing determinations
will be based upon the Rating more favorable to the Borrower unless the Ratings
differ by more than one Level, in which case the foregoing determinations will
be based on the Level that is one Level below that of the more favorable Level
(i.e., Level 2 is “below” Level 1).
For purposes of the foregoing: (a) if a Rating Agency shall merge with or into
or be acquired by the other Rating Agency, or shall cease to be in the business
of rating corporate debt obligations, or shall otherwise cease to have a Rating
in effect, then Fitch will be substituted into the Pricing Grid for the Rating
Agency from which a Rating is no longer available (with the Fitch equivalent
ratings substituted) unless otherwise agreed by the Borrower and the
Administrative Agent (on behalf of the Lenders), and if a Rating from Fitch is
not available, the Borrower and the Administrative Agent (on behalf of the
Lenders) shall negotiate in good faith to amend the Pricing Grid to replace the
reference to the Rating of such Rating Agency with the rating of a rating agency
registered with the SEC as a “nationally recognized statistical rating
organization” and, pending the effectiveness of any such amendment, the
foregoing determinations shall be determined by reference to the Rating of the
other Rating Agency; provided that if no such agreement is reached after the
Borrower and the Administrative Agent (on behalf of the Lenders) have negotiated
in good faith for 90 days, then at the end of such 90 day period and thereafter
(until an agreement is reached among the Borrower and the Administrative Agent
(on behalf of the Lenders)) such Rating Agency shall be deemed to have a Rating
available and such Rating shall be deemed to be in Level 5; (b) if any Rating
Agency shall not have a Rating in effect for a reason other than one of the
reasons set forth in the preceding clause (a), such Rating Agency shall be
deemed to have a Rating available and such Rating shall be deemed to be in Level
5; and (c) in the event neither Rating Agency has a Rating in effect, the
foregoing determinations will be determined by reference to Level 5.




    